Name: Commission Regulation (EU) 2015/340 of 20 February 2015 laying down technical requirements and administrative procedures relating to air traffic controllers' licences and certificates pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, amending Commission Implementing Regulation (EU) No 923/2012 and repealing Commission Regulation (EU) No 805/2011 Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  labour market;  organisation of teaching;  executive power and public service;  employment;  air and space transport;  transport policy
 Date Published: nan

 6.3.2015 EN Official Journal of the European Union L 63/1 COMMISSION REGULATION (EU) 2015/340 of 20 February 2015 laying down technical requirements and administrative procedures relating to air traffic controllers' licences and certificates pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, amending Commission Implementing Regulation (EU) No 923/2012 and repealing Commission Regulation (EU) No 805/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 8c(10) and 10(5) thereof, Whereas: (1) Air traffic controllers and persons and organisations involved in their training, testing, checking and medical examination and assessment must comply with the relevant essential requirements set out in Annex Vb to Regulation (EC) No 216/2008. In particular, they are to be certified or licensed once they have demonstrated compliance with the essential requirements. (2) The European licence has proved to be an effective way of recognising and certifying the competence of air traffic controllers, who as a profession play a unique role in the operation of safe air traffic control. The Union-wide competence standard has reduced fragmentation in this field and thus contributed to more efficient organisation of work in the current context of increased regional collaboration between air navigation service providers. Maintaining and improving the common licensing scheme for air traffic controllers working in the Union is an important part of the European air traffic control system. To this aim, technical requirements and administrative procedures related to air traffic controllers' licences and certificates, reflecting the state of the art in this domain, should now be laid down. (3) The provision of air navigation services requires highly skilled personnel and in particular air traffic controllers, whose competence is demonstrated by a licence, issued on the basis of the detailed requirements set out in this Regulation. The rating on a licence should indicate the type of air traffic service an air traffic controller is competent to provide. The endorsements on the licence should reflect both the specific skills of the controller and the authorisation given by the competent authorities to provide services for a particular sector, group of sectors and/or working positions. (4) The authorities performing supervision and verification of compliance under this Regulation should be sufficiently independent from air traffic controllers when issuing licences or extending the validity of the endorsements, when suspending or revoking licences, ratings, endorsements or certificates in cases where the conditions for their issue are no longer met. Those authorities should also be sufficiently independent from air navigation service providers and training organisations. They should remain capable of performing their tasks effectively. The competent authority or authorities charged with the responsibility set out in this Regulation may be the body or bodies designated or established in accordance with Article 4 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (2). The European Aviation Safety Agency (hereinafter the Agency) should act as the competent authority for issuing and renewing certificates held by air traffic controller training organisations located outside the territory of the Member States and, where relevant, their personnel. As such, it should meet the same requirements. (5) In light of the particular characteristics of air traffic in the Union, common competence standards for air traffic controllers employed by air navigation service providers should be introduced and effectively applied, ensuring air traffic management and air navigation services (ATM/ANS) to the public. (6) Member States should have the possibility to apply this Regulation to their military personnel providing services to the public, as referred to in Article 1(2)(c) of Regulation (EC) No 216/2008. (7) Poor communication is often a significant contributing factor in incidents and accidents. Therefore, detailed language proficiency requirements for air traffic controllers should be laid down. Those requirements are based on the requirements adopted by the International Civil Aviation Organization (ICAO) and provide a means of enforcing these internationally accepted standards. The principles of non-discrimination, transparency and proportionality are upheld with regard to language proficiency requirements in order to encourage free movement of workers, while ensuring safety. The validity of language proficiency endorsement should be proportionate to the proficiency level as determined in this Regulation. (8) Common rules for issuing and maintaining licences for air traffic controllers are essential to increase Member States' confidence in each other's systems. To ensure the highest level of safety, uniform requirements for the training, qualifications and competence of air traffic controllers should therefore be introduced. This also serves to ensure the provision of safe, high-quality air traffic control services and it contributes to the recognition of licences throughout the Union, thereby increasing freedom of movement and improving the availability of air traffic controllers. (9) The European Organisation for the Safety of Air Navigation (Eurocontrol) has set appropriate standards for initial training, set out in the Specification for the ATCO Common Core Content Initial Training. In order to reflect the scientific and technical progress and to facilitate a uniform approach to initial training, which is the key element for ensuring mobility among air traffic controllers, these standards should now be set out in Union law. Requirements should also be established for unit and continuation training, taking into account the applicable essential requirements as specified in Article 8c of Regulation (EC) No 216/2008. In the absence of European training requirements, Member States may continue to rely on training standards developed by ICAO. (10) In consultation with a group of experts, Eurocontrol has developed requirements for medical assessment of air traffic controllers, which have already been used by Member States together with ICAO Annex 1. Those requirements should now be transposed into Union law in order to ensure their uniform application in all Member States. (11) In order to ensure that Member States fulfil their safety responsibilities and obligations in a correct and structured manner by means of an administration and management system operated by competent authorities and organisations acting on their behalf, in line with ICAO State Safety Programme, this Regulation should stipulate the requirement to be applied by the competent authorities. (12) The certification of training organisations is one of the essential factors contributing to the quality of air traffic controller training and thus to the safe provision of air traffic control. The requirements for training organisations should therefore be strengthened. It should be possible to certify training according to the type of training, as a package of training services or as a package of training and air navigation services, without losing sight of the particular characteristics of the training offered by each organisation. (13) The general conditions for obtaining a licence, insofar as they relate to age and medical requirements, should not affect the holders of existing licences. In order to preserve existing licence privileges and provide smooth transition for all licence holders and for the competent authorities, licences and medical certificates issued by Member States in accordance with Directive 2006/23/EC of the European Parliament and of the Council (3) and with Commission Regulation (EU) No 805/2011 (4) should be considered as having been issued in accordance with this Regulation. (14) For the sake of consistency, the definition of psychoactive substance in Commission Implementing Regulation (EU) No 923/2012 (5) should be amended. (15) While this Regulation builds on previous achievements and EU regulatory requirements, for the sake of clarity, Regulation (EU) No 805/2011 should be repealed. (16) In accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008, the Commission has been assisted by the Agency when preparing the measures provided for in this Regulation. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down detailed rules for: (a) the conditions for issuing, suspending and revoking air traffic controllers and student air traffic controllers' licences, associated ratings and endorsements, and the privileges and responsibilities of those holding them; (b) the conditions for issuing, limiting, suspending and revoking air traffic controllers and student air traffic controllers' medical certificates, and the privileges and responsibilities of those holding them; (c) the certification of aero-medical examiners and aero-medical centres for air traffic controllers and student air traffic controllers; (d) the certification of air traffic controller training organisations; (e) the conditions for validating revalidating, renewing and using such licences, ratings, endorsements and certificates. 2. This Regulation shall apply to: (a) student air traffic controllers and air traffic controllers exercising their functions within the scope of Regulation (EC) No 216/2008; (b) persons and organisations involved in the licensing, training, testing, checking and medical examination and assessment of applicants in accordance with this Regulation. Article 2 Compliance with requirements and procedures 1. The student air traffic controllers, the air traffic controllers and the persons involved in the licensing, training, testing, checking and medical examination and assessment of applicants referred to in Article 1(2)(a) and (b) shall be qualified and licensed in accordance with the provisions of Annexes I, III and IV by the competent authority referred to in Article 6. 2. The organisations referred to in Article 1(2)(b) shall be qualified in accordance with the technical requirements and administrative procedures laid down in Annexes I, III and IV and shall be certified by the competent authority referred to in Article 6. 3. The medical certification of the persons referred to in Article 1(2)(a) and (b) shall be compliant with the technical requirements and administrative procedures laid down in Annexes III and IV. 4. Air traffic controllers employed by air navigation service providers providing air traffic services in the airspace of the territory to which the Treaty applies and having their principal place of operations and their registered office, if any, located outside the territory subject to the provisions of the Treaty, shall be deemed to have been licenced in accordance with paragraph 1, where they meet both of the following conditions: (a) they hold an air traffic controller licence issued by a third country in accordance with Annex 1 to the Chicago Convention; (b) they have demonstrated to the competent authority referred to in Article 6 that they have received training and successfully passed examinations and assessments equivalent to those required by Part ATCO, Subpart D, Sections 1-4, set out in Annex I. The tasks and functions assigned to the air traffic controllers referred to in the first subparagraph shall not exceed the privileges of the licence issued by the third country. 5. Practical instructors and assessors employed by a training organisation located outside the territory of the Member States shall be deemed to have been qualified in accordance with paragraph 1, where they meet both of the following conditions: (a) they hold an air traffic controller licence issued by a third country in accordance with Annex I of the Chicago Convention with a rating and, if applicable, rating endorsement corresponding to the one for which they are authorised to instruct or assess; (b) they have demonstrated to the competent authority referred to in Article 6 that they have received training and successfully passed examinations and assessments equivalent to those required by Part ATCO, Subpart D, Section 5, set out in Annex I. The privileges referred to in the first subparagraph shall be specified in a certificate issued by a third country and shall be limited to provide instruction and assessment for training organisations located outside the territory of the Member States. Article 3 Provision of air traffic control services 1. Air traffic control services shall only be provided by air traffic controllers qualified and licensed in accordance with this Regulation. 2. Subject to Article 1(3) of Regulation (EC) No 216/2008, Member States shall, as far as practicable, ensure that services provided or made available by military personnel to the public referred to in Article 1(2)(c) of that Regulation offer a level of safety that is at least equivalent to the level required by the essential requirements as defined in Annex Vb to that Regulation. 3. Member States may apply this Regulation to their military personnel providing services to the public. Article 4 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) abnormal situation means circumstances, including degraded situations, which are neither routinely nor commonly experienced and for which an air traffic controller has not developed automatic skills; (2) acceptable means of compliance (AMC) means non-binding standards adopted by the Agency to illustrate means by which to establish compliance with Regulation (EC) No 216/2008 and its implementing rules; (3) air traffic control (ATC) service means a service provided for the purpose of: (a) preventing collisions:  between aircraft, and  in the manoeuvring area between aircraft and obstructions; and (b) expediting and maintaining an orderly flow of air traffic; (4) air traffic control (ATC) unit means a generic term meaning variously, area control centre, approach control unit or aerodrome control tower; (5) alternative means of compliance means an alternative to an existing AMC or a new means to establish compliance with Regulation (EC) No 216/2008 and its implementing rules for which no associated AMC have been adopted by the Agency; (6) assessment means an evaluation of the practical skills leading to the issue of the licence, rating and/or endorsement(s) and their revalidation and/or renewal, including behaviour and the practical application of knowledge and understanding being demonstrated by the person being assessed; (7) assessor endorsement means the authorisation entered on and forming part of the licence, indicating the competence of the holder to assess the practical skills of student air traffic controller and air traffic controller; (8) critical incident stress means the manifestation of unusual and/or extreme emotional, physical and/or behavioural reactions in an individual following an unexpected event, an accident, an incident or serious incident; (9) emergency situation means a serious and dangerous situation requiring immediate actions; (10) examination means a formalised test evaluating the person's knowledge and understanding; (11) guidance material (GM) means non-binding material developed by the Agency that helps to illustrate the meaning of a requirement or specification and is used to support the interpretation of Regulation (EC) No 216/2008, its implementing rules and AMC; (12) ICAO location indicator means the four-letter code group formulated in accordance with the rules prescribed by ICAO in its manual 'DOC 7910' in its latest updated version and assigned to the location of an aeronautical fixed station; (13) language proficiency endorsement means the statement entered on and forming part of a licence, indicating the language proficiency of the holder; (14) licence means a document issued and endorsed in accordance with this Regulation and entitling its lawful holder to exercise the privileges of the ratings and endorsements contained therein; (15) on-the-job training instruction means the phase of unit training during which previously acquired job-related routines and skills are integrated in practice under the supervision of a qualified on-the-job training instructor in a live traffic situation; (16) on-the-job training instructor (OJTI) endorsement means the authorisation entered on and forming part of a licence, indicating the competence of the holder to give on-the-job training instruction and instruction on synthetic training devices; (17) part-task trainer (PTT) means a synthetic training device to provide training for specific and selected operational tasks without requiring the learner to practise all of the tasks which are normally associated with a fully operational environment; (18) performance objective means a clear and unambiguous statement of the performance expected of the person undertaking the training, the conditions under which the performance takes place and the standards that the person undertaking training should meet; (19) provisional inability means a temporary state in which the licence holder is prevented from exercising the privileges of the licence when ratings, endorsements and his/her medical certificate are valid; (20) psychoactive substance means alcohol, opioids, cannabinoids, sedatives and hypnotics, cocaine, other psychostimulants, hallucinogens, and volatile solvents, whereas caffeine and tobacco are excluded; (21) rating endorsement means the authorisation entered on and forming part of a licence, indicating the specific conditions, privileges or limitations pertaining to the relevant rating; (22) renewal means the administrative act taken after a rating, endorsement or certificate has expired that renew the privileges of the rating, endorsement or certificate for a further specified period subject to the fulfilment of specified requirements; (23) revalidation means the administrative act taken within the period of validity of a rating, endorsement or certificate that allows the holder to continue to exercise the privileges of a rating, endorsement or certificate for a further specified period subject to the fulfilment of specified requirements; (24) sector means a part of a control area and/or part of a flight information region or upper region; (25) simulator means a synthetic training device that presents the important features of the real operational environment and reproduces the operational conditions under which the person undertaking training can practice real-time tasks directly; (26) synthetic training device means any type of device by which operational conditions are simulated, including simulators and part-task trainers; (27) synthetic training device instructor (STDI) endorsement means the authorisation entered on and forming part of a licence, indicating the competence of the holder to give instruction on synthetic training devices; (28) training course means theoretical and/or practical instruction developed within a structured framework and delivered within a defined duration; (29) training organisation means an organisation which has been certified by the competent authority to provide one or more types of training; (30) unit endorsement means the authorisation entered on and forming part of a licence, indicating the ICAO location indicator and the sector, group of sectors or working positions where the licence holder is competent to work; (31) validation means a process by which, through the successful completion of a unit endorsement course associated to a rating or a rating endorsement, the holder may start exercising the privileges of that rating or rating endorsement. Article 5 Competent authority 1. Member States shall nominate or establish one or more competent authority(ies) with allocated responsibilities for the certification and oversight of persons and organisations subject to this Regulation. 2. Within a functional airspace block or in the case of cross-border service provision the competent authorities shall be designated by agreement of the Member States concerned. 3. If a Member State nominates or establishes more than one competent authority, the areas of competence of each competent authority shall be clearly defined in terms of responsibilities and geographical area, where appropriate. Coordination shall be established between those authorities to ensure effective oversight of all persons and organisations subject to this Regulation within their respective remits. 4. The competent authority(ies) shall be independent from air navigation service providers and training organisations. This independence shall be achieved through adequate separation, at least at functional level, of the competent authorities on the one hand and air navigation service providers and the training organisations on the other hand. The competent authorities shall exercise their powers impartially and transparently. The first subparagraph also applies to the Agency, where it acts as a competent authority pursuant to Article 6(2)(b) and (3)(a)(ii). 5. Member States shall ensure that the competent authorities have the necessary capability to conduct the certification and oversight activities covered by their certification and oversight programmes, including sufficient resources to fulfil the requirements of Annex II (Part ATCO.AR). In particular, Member States shall use the assessments produced by the competent authorities in accordance with point ATCO.AR.A.005(a) of Annex II in order to demonstrate their capability. 6. Member States shall ensure that, with respect to the personnel of the competent authorities that carry out the oversight and certification activities under this Regulation, there is no direct or indirect conflict of interest, in particular relating to family or financial interests of the personnel concerned. 7. The competent authority(ies) nominated or established by a Member State for the purposes of Commission Regulation (EU) No 805/2011 shall be deemed to remain the competent authority for the purposes of this Regulation, unless otherwise determined by the Member State concerned. In the latter case, Member States shall notify the Agency of the name(s) and address(es) of the competent authority(ies) that they nominate or establish in application of this Article, as well as any changes thereto. Article 6 Competent authority for the purposes of Annexes I, III and IV 1. For the purpose of Annex I, the competent authority shall be the authority(ies) nominated or established by the Member State to whom the person applies for the issue of a licence. 2. For the purpose of Annex III and for the oversight of the requirements of Annex I regarding air navigation service providers, the competent authority shall be: (a) the authority nominated or established by the Member State as its competent authority for oversight where the applicant has its principal place of operation or its registered office, if any, unless otherwise provided for in bilateral or multilateral agreements between Member States or their competent authorities; (b) the Agency, if the applicant has its principle place of operation or its registered office, if any, outside the territory of the Member States. 3. For the purpose of Annex IV, the competent authority shall be: (a) for aero-medical centres: (i) the authority designated by the Member State in which the aero-medical centre has its principal place of business; (ii) the Agency, when the aero-medical centre is located in a third country; (b) for aero-medical examiners: (i) the authority designated by the Member State in which the aero-medical examiner has his or her principal place of practice; (ii) if the principal place of practice of an aero-medical examiner is located in a third country, the authority designated by the Member State to which the applicant aero-medical examiner applies for the issue of the certificate. Article 7 Transitional provisions 1. Licences, ratings and endorsements issued in accordance with the relevant provisions of national legislation based on Directive 2006/23/EC and licences, ratings and endorsements issued in accordance with Regulation (EU) No 805/2011 shall be deemed to have been issued in accordance with this Regulation. 2. The Area Control Procedural (ACP) rating with the Oceanic Control (OCN) rating endorsement issued on the basis of national rules based on Article 31(1) of Regulation (EU) No 805/2011 shall be deemed to have been issued in accordance with this Regulation. 3. Medical certificates and certificates for training organisations, aero-medical examiners and aero-medical centres, approvals of unit competence schemes and training plans issued in accordance with the relevant provisions of national legislation based on Directive 2006/23/EC in accordance with Regulation (EU) No 805/2011 shall be deemed to have been issued in accordance with this Regulation. Article 8 Replacement of licences, adaptations of privileges, training courses and unit competence schemes 1. Member States shall replace the licences referred to in Article 7(1) with licences complying with the format laid down in Appendix 1 of Annex II to this Regulation by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 2. Member States shall replace the certificates for air traffic controller training organisations referred to in Article 7(3) with certificates complying with the format laid down in Appendix 2 of Annex II to this Regulation by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 3. Member States shall replace the certificates for aero-medical examiners and the certificates for aero-medical centres referred to in Article 7(3) with certificates complying with the format laid down in Appendices 3 and 4 of Annex II to this Regulation by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 4. The competent authorities shall convert the privileges of examiners and assessors for initial training pursuant to Article 20 of Commission Regulation (EU) No 805/2011 and of competence examiners and competence assessors for unit and continuation training approved by the competent authority pursuant to Article 24 of Regulation (EU) No 805/2011 into the privileges of an assessor endorsement pursuant to this Regulation, if appropriate, by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 5. The competent authorities may convert the privileges for national simulator or synthetic training device instructors into privileges for a synthetic training device instructor endorsement according to this Regulation, if appropriate, by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest 6. Air navigation service providers shall adapt their unit competence schemes to comply with the requirements of this Regulation by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 7. Air traffic controller training organisations shall adapt their training plans to comply with the requirements of this Regulation by 31 December 2015, or 31 December 2016, when the Member State makes use of the derogation in Article 11(2), at the latest. 8. Certificates of completion of training courses that started prior to the application of this Regulation in accordance with Regulation (EU) No 805/2011 shall be accepted for the purpose of the issue of the relevant licences, ratings and endorsements in accordance with this Regulation provided that the training and the assessment have been completed by 30 June 2016, or 30 June 2017, when the Member State makes use of the derogation in Article 11(2), at the latest. Article 9 Amendment to Commission Implementing Regulation (EU) No 923/2012 In Article 2 of Commission Implementing Regulation (EU) No 923/2012, point 104 is replaced by the following: 104. psychoactive substance  means alcohol, opioids, cannabinoids, sedatives and hypnotics, cocaine, other psychostimulants, hallucinogens, and volatile solvents, whereas caffeine and tobacco are excluded; Article 10 Repeal Commission Regulation (EU) No 805/2011 is repealed. Article 11 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 June 2015. 2. By way of derogation from paragraph 1, Member States may decide not to apply Annexes I to IV, in whole or in part, before 31 December 2016. When a Member State makes use of this possibility, it shall notify the Commission and the Agency by 1 July 2015 at the latest. This notification shall describe the scope of the derogation(s) as well as the programme for implementation containing actions envisaged and related timing. In that case, the relevant provisions of Commission Regulation (EU) No 805/2011 shall continue to apply. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (OJ L 96, 31.3.2004, p. 10). (3) Directive 2006/23/EC of the European Parliament and of the Council of 5 April 2006 on a Community air traffic controller licence (OJ L 114, 27.4.2006, p. 22). (4) Commission Regulation (EU) No 805/2011 of 10 August 2011 laying down detailed rules for air traffic controllers' licences and certain certificates pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 206, 11.8.2011, p. 21). (5) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1). TABLE OF CONTENTS ANNEX I  PART ATCO  REQUIREMENTS FOR THE LICENSING OF AIR TRAFFIC CONTROLLERS 18 SUBPART A  GENERAL REQUIREMENTS 18 ATCO.A.001 Scope 18 ATCO.A.005 Application for the issue of licences, ratings and endorsements 18 ATCO.A.010 Exchange of licences 18 ATCO.A.015 Exercise of the privileges of licences and provisional inability 18 ATCO.A.020 Revocation and suspension of licences, ratings and endorsements 19 SUBPART B  LICENCES, RATINGS AND ENDORSEMENTS 19 ATCO.B.001 Student air traffic controller licence 19 ATCO.B.005 Air traffic controller licence 19 ATCO.B.010 Air traffic controller ratings 20 ATCO.B.015 Rating endorsements 20 ATCO.B.020 Unit endorsements 21 ATCO.B.025 Unit competence scheme 22 ATCO.B.030 Language proficiency endorsement 23 ATCO.B.035 Validity of language proficiency endorsement 23 ATCO.B.040 Assessment of language proficiency 24 ATCO.B.045 Language training 24 SUBPART C  REQUIREMENTS FOR INSTRUCTORS AND ASSESSORS 24 SECTION 1  INSTRUCTORS 24 ATCO.C.001 Theoretical instructors 24 ATCO.C.005 Practical instructors 25 ATCO.C.010 On-the-job training instructor (OJTI) privileges 25 ATCO.C.015 Application for on-the-job training instructor endorsement 25 ATCO.C.020 Validity of on-the-job training instructor endorsement 25 ATCO.C.025 Temporary OJTI authorisation 25 ATCO.C.030 Synthetic training device instructor (STDI) privileges 26 ATCO.C.035 Application for synthetic training device instructor endorsement 26 ATCO.C.040 Validity of synthetic training device instructor endorsement 26 SECTION 2  ASSESSORS 27 ATCO.C.045 Assessor privileges 27 ATCO.C.050 Vested interests 27 ATCO.C.055 Application for assessor endorsement 27 ATCO.C.060 Validity of assessor endorsement 28 ATCO.C.065 Temporary assessor authorisation 28 SUBPART D  AIR TRAFFIC CONTROLLER TRAINING 28 SECTION 1  GENERAL REQUIREMENTS 28 ATCO.D.001 Objectives of air traffic controller training 28 ATCO.D.005 Types of air traffic controller training 28 SECTION 2  INITIAL TRAINING REQUIREMENTS 29 ATCO.D.010 Composition of initial training 29 ATCO.D.015 Initial training plan 30 ATCO.D.020 Basic and rating training courses 30 ATCO.D.025 Basic training examinations and assessment 31 ATCO.D.030 Basic training performance objectives 31 ATCO.D.035 Rating training examinations and assessment 31 ATCO.D.040 Rating training performance objectives 32 SECTION 3  UNIT TRAINING REQUIREMENTS 32 ATCO.D.045 Composition of unit training 32 ATCO.D.050 Prerequisites of unit training 33 ATCO.D.055 Unit training plan 33 ATCO.D.060 Unit endorsement course 34 ATCO.D.065 Demonstration of theoretical knowledge and understanding 34 ATCO.D.070 Assessments during unit endorsement courses 34 SECTION 4  CONTINUATION TRAINING REQUIREMENTS 34 ATCO.D.075 Continuation training 34 ATCO.D.080 Refresher training 34 ATCO.D.085 Conversion training 35 SECTION 5  TRAINING OF INSTRUCTORS AND ASSESSORS 35 ATCO.D.090 Training of practical instructors 35 ATCO.D.095 Training of assessors 35 APPENDIX 1 of Annex I  LANGUAGE PROFICIENCY RATING SCALE  REQUIREMENTS FOR PROFICIENCY IN LANGUAGES 36 APPENDIX 2 of Annex I  BASIC TRAINING 39 Subject 1: INTRODUCTION TO THE COURSE 39 Subject 2: AVIATION LAW 39 Subject 3: AIR TRAFFIC MANAGEMENT 40 Subject 4: METEOROLOGY 41 Subject 5: NAVIGATION 42 Subject 6: AIRCRAFT 43 Subject 7: HUMAN FACTORS 44 Subject 8: EQUIPMENT AND SYSTEMS 45 Subject 9: PROFESSIONAL ENVIRONMENT 46 APPENDIX 3 of Annex I  AERODROME CONTROL VISUAL RATING (ADV) 47 Subject 1: INTRODUCTION TO THE COURSE 47 Subject 2: AVIATION LAW 47 Subject 3: AIR TRAFFIC MANAGEMENT 48 Subject 4: METEOROLOGY 49 Subject 5: NAVIGATION 49 Subject 6: AIRCRAFT 49 Subject 7: HUMAN FACTORS 50 Subject 8: EQUIPMENT AND SYSTEMS 51 Subject 9: PROFESSIONAL ENVIRONMENT 51 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 51 Subject 11: AERODROMES 52 APPENDIX 4 of Annex I  AERODROME CONTROL INSTRUMENT RATING FOR TOWER  ADI (TWR) 53 Subject 1: INTRODUCTION TO THE COURSE 53 Subject 2: AVIATION LAW 53 Subject 3: AIR TRAFFIC MANAGEMENT 54 Subject 4: METEOROLOGY 55 Subject 5: NAVIGATION 55 Subject 6: AIRCRAFT 56 Subject 7: HUMAN FACTORS 56 Subject 8: EQUIPMENT AND SYSTEMS 57 Subject 9: PROFESSIONAL ENVIRONMENT 57 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 58 Subject 11: AERODROMES 58 APPENDIX 5 of Annex I  APPROACH CONTROL PROCEDURAL RATING (APP) 59 Subject 1: INTRODUCTION TO THE COURSE 59 Subject 2: AVIATION LAW 59 Subject 3: AIR TRAFFIC MANAGEMENT 60 Subject 4: METEOROLOGY 61 Subject 5: NAVIGATION 61 Subject 6: AIRCRAFT 61 Subject 7: HUMAN FACTORS 62 Subject 8: EQUIPMENT AND SYSTEMS 63 Subject 9: PROFESSIONAL ENVIRONMENT 63 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 63 Subject 11: AERODROMES 64 APPENDIX 6 of Annex I  AREA CONTROL PROCEDURAL RATING (ACP) 65 Subject 1: INTRODUCTION TO THE COURSE 65 Subject 2: AVIATION LAW 65 Subject 3: AIR TRAFFIC MANAGEMENT 66 Subject 4: METEOROLOGY 67 Subject 5: NAVIGATION 67 Subject 6: AIRCRAFT 67 Subject 7: HUMAN FACTORS 68 Subject 8: EQUIPMENT AND SYSTEMS 68 Subject 9: PROFESSIONAL ENVIRONMENT 69 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 69 APPENDIX 7 of Annex I  APPROACH CONTROL SURVEILLANCE RATING (APS) 70 Subject 1: INTRODUCTION TO THE COURSE 70 Subject 2: AVIATION LAW 70 Subject 3: AIR TRAFFIC MANAGEMENT 71 Subject 4: METEOROLOGY 72 Subject 5: NAVIGATION 72 Subject 6: AIRCRAFT 73 Subject 7: HUMAN FACTORS 73 Subject 8: EQUIPMENT AND SYSTEMS 74 Subject 9: PROFESSIONAL ENVIRONMENT 74 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 75 Subject 11: AERODROMES 75 APPENDIX 8 of Annex I  AREA CONTROL SURVEILLANCE RATING (ACS) 76 Subject 1: INTRODUCTION TO THE COURSE 76 Subject 2: AVIATION LAW 76 Subject 3: AIR TRAFFIC MANAGEMENT 77 Subject 4: METEOROLOGY 78 Subject 5: NAVIGATION 78 Subject 6: AIRCRAFT 79 Subject 7: HUMAN FACTORS 79 Subject 8: EQUIPMENT AND SYSTEMS 80 Subject 9: PROFESSIONAL ENVIRONMENT 80 Subject 10: ABNORMAL AND EMERGENCY SITUATIONS 81 ANNEX II  PART ATCO.AR  REQUIREMENTS FOR COMPETENT AUTHORITIES 82 SUBPART A  GENERAL REQUIREMENTS 82 ATCO.AR.A.001 Scope 82 ATCO.AR.A.005 Personnel 82 ATCO.AR.A.010 Tasks of the competent authorities 82 ATCO.AR.A.015 Means of compliance 83 ATCO.AR.A.020 Information to the Agency 83 ATCO.AR.A.025 Immediate reaction to a safety problem 84 SUBPART B  MANAGEMENT 84 ATCO.AR.B.001 Management system 84 ATCO.AR.B.005 Allocation of tasks to qualified entities 85 ATCO.AR.B.010 Changes to the management system 85 ATCO.AR.B.015 Record keeping 85 SUBPART C  OVERSIGHT AND ENFORCEMENT 86 ATCO.AR.C.001 Oversight 86 ATCO.AR.C.005 Oversight programme 86 ATCO.AR.C.010 Findings and enforcement measures for personnel 87 SUBPART D  ISSUE, REVALIDATION, RENEWAL, SUSPENSIONAND REVOCATION OF LICENCES, RATINGS AND ENDORSEMENTS 87 ATCO.AR.D.001 Procedure for the issue, revalidation and renewal of licences, ratings, endorsements and authorisations 87 ATCO.AR.D.005 Revocation and suspension of licences, ratings and endorsements 88 SUBPART E  CERTIFICATION PROCEDURE FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS AND APPROVAL OF TRAINING COURSES 88 ATCO.AR.E.001 Application and certification procedure for training organisations 88 ATCO.AR.E.005 Approval of training courses and training plans 89 ATCO.AR.E.010 Changes to the training organisations 89 ATCO.AR.E.015 Findings and corrective actions 89 SUBPART F  SPECIFIC REQUIREMENTS RELATING TO AERO-MEDICAL CERTIFICATION 90 SECTION 1  GENERAL REQUIREMENTS 90 ATCO.AR.F.001 Aero-medical centres and aero-medical certification 90 SECTION 2  DOCUMENTATION 91 ATCO.AR.F.005 Medical certificate 91 ATCO.AR.F.010 AME certificate 91 ATCO.AR.F.015 AeMC certificate 91 ATCO.AR.F.020 Aero-medical forms 91 APPENDIX 1 of Annex II  Format for licence  AIR TRAFFIC CONTROLLER LICENCE 92 APPENDIX 2 of Annex II  CERTIFICATE FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS (ATCO TOs) 98 APPENDIX 3 of Annex II  CERTIFICATE FOR AERO-MEDICAL EXAMINERS (AMEs) 100 APPENDIX 4 of Annex II  CERTIFICATE FOR AERO-MEDICAL CENTRES (AeMCs) 102 ANNEX III  PART ATCO.OR  REQUIREMENTS FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS AND AERO-MEDICAL CENTRES 103 SUBPART A  GENERAL REQUIREMENTS 103 ATCO.OR.A.001 Scope 103 SUBPART B  REQUIREMENTS FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS 103 ATCO.OR.B.001 Application for a training organisation certificate 103 ATCO.OR.B.005 Means of compliance 103 ATCO.OR.B.010 Terms of approval and privileges of a training organisation certificate 104 ATCO.OR.B.015 Changes to the training organisation 104 ATCO.OR.B.020 Continued validity 104 ATCO.OR.B.025 Access to training organisations' facilities and data 104 ATCO.OR.B.030 Findings 104 ATCO.OR.B.035 Immediate reaction to a safety problem 105 ATCO.OR.B.040 Occurrence reporting 105 SUBPART C  MANAGEMENT OF AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS 105 ATCO.OR.C.001 Management system of training organisations 105 ATCO.OR.C.005 Contracted activities 105 ATCO.OR.C.010 Personnel requirements 106 ATCO.OR.C.015 Facilities and equipment 106 ATCO.OR.C.020 Record keeping 106 ATCO.OR.C.025 Funding and insurances 106 SUBPART D  REQUIREMENTS FOR TRAINING COURSES AND TRAINING PLANS 107 ATCO.OR.D.001 Requirements for training courses and training plans 107 ATCO.OR.D.005 Examination and assessment results and certificates 107 SUBPART E  REQUIREMENTS FOR AERO-MEDICAL CENTRES 107 ATCO.OR.E.001 Aero-medical centres 107 ANNEX IV  PART ATCO.MED -MEDICAL REQUIREMENTS FOR AIR TRAFFIC CONTROLLERS 108 SUBPART A  GENERAL REQUIREMENTS 108 SECTION 1  GENERAL 108 ATCO.MED.A.001 Competent authority 108 ATCO.MED.A.005 Scope 108 ATCO.MED.A.010 Definitions 108 ATCO.MED.A.015 Medical confidentiality 109 ATCO.MED.A.020 Decrease in medical fitness 109 ATCO.MED.A.025 Obligations of AeMC and AME 109 SECTION 2  REQUIREMENTS FOR MEDICAL CERTIFICATES 110 ATCO.MED.A.030 Medical certificates 110 ATCO.MED.A.035 Application for a medical certificate 110 ATCO.MED.A.040 Issue, revalidation and renewal of medical certificates 110 ATCO.MED.A.045 Validity, revalidation and renewal of medical certificates 111 ATCO.MED.A.046 Suspension or revocation of a medical certificate 111 ATCO.MED.A.050 Referral 112 SUBPART B  REQUIREMENTS FOR AIR TRAFFIC CONTROLLER MEDICAL CERTIFICATES 112 SECTION 1  GENERAL 112 ATCO.MED.B.001 Limitations to medical certificates 112 SECTION 2  MEDICAL REQUIREMENTS FOR CLASS 3 MEDICAL CERTIFICATES 112 ATCO.MED.B.005 General 112 ATCO.MED.B.010 Cardiovascular system 113 ATCO.MED.B.015 Respiratory system 115 ATCO.MED.B.020 Digestive system 116 ATCO.MED.B.025 Metabolic and endocrine systems 116 ATCO.MED.B.030 Haematology 116 ATCO.MED.B.035 Genitourinary system 117 ATCO.MED.B.040 Infectious disease 117 ATCO.MED.B.045 Obstetrics and gynaecology 117 ATCO.MED.B.050 Musculoskeletal system 117 ATCO.MED.B.055 Psychiatry 118 ATCO.MED.B.060 Psychology 118 ATCO.MED.B.065 Neurology 118 ATCO.MED.B.070 Visual system 119 ATCO.MED.B.075 Colour vision 120 ATCO.MED.B.080 Otorhinolaryngology 120 ATCO.MED.B.085 Dermatology 120 ATCO.MED.B.090 Oncology 121 SUBPART C  AERO-MEDICAL EXAMINERS (AMEs) 121 ATCO.MED.C.001 Privileges 121 ATCO.MED.C.005 Application 121 ATCO.MED.C.010 Requirements for the issue of an AME certificate 121 ATCO.MED.C.015 Training courses in aviation medicine 122 ATCO.MED.C.020 Changes to the AME certificate 122 ATCO.MED.C.025 Validity of AME certificates 122 ANNEX I PART ATCO REQUIREMENTS FOR THE LICENSING OF AIR TRAFFIC CONTROLLERS SUBPART A GENERAL REQUIREMENTS ATCO.A.001 Scope This Part, set out in this Annex, establishes the requirements for the issue, revocation and suspension of student air traffic controller licences and air traffic controller licences, their associated ratings and endorsements, and the conditions of their validity and use. ATCO.A.005 Application for the issue of licences, ratings and endorsements (a) An application for the issue of licences, ratings and endorsements shall be submitted to the competent authority in accordance with the procedure established by that authority. (b) An application for the issue of further ratings or endorsements, for the revalidation or renewal of endorsements and for the reissue of the licence shall be submitted to the competent authority which issued that licence. (c) The licence shall remain the property of the person to whom it is issued, unless it is revoked by the competent authority. The licence holder shall sign the licence. (d) The licence shall specify all relevant information related to the privileges that are granted by the licence and shall comply with the requirements in Appendix 1 of Annex II. ATCO.A.010 Exchange of licences (a) If the licence holder is to exercise the privileges of the licence in a Member State for which the competent authority is not the one that issued the licence, the licence holder shall submit an application to exchange his/her licence for a licence issued by the competent authority of the Member State where the privileges are to be exercised in accordance with the procedure established by this authority, except where otherwise foreseen in agreements concluded among the Member States. For this purpose, the authorities involved shall share all the relevant information needed to carry out the licence exchange according to the procedures referred to in ATCO.AR.B.001(c). (b) For the purposes of the exchange and for exercising the privileges of the licence in a Member State other than that in which the licence was issued, the licence holder must fulfil the language proficiency requirements referred to in ATCO.B.030 established by the respective Member State. (c) The new licence shall include ratings, rating endorsements, licence endorsements and all valid unit endorsements in the licence, including the date of their first issue and expiry, if applicable. (d) Following the receipt of the new licence, the licence holder shall submit an application referred to in ATCO.A.005 together with his/her air traffic controller licence in order to get new ratings, rating endorsements, licence endorsements or unit endorsements. (e) Following the exchange, the previously issued licence shall be returned to the authority that issued it. ATCO.A.015 Exercise of the privileges of licences and provisional inability (a) The exercise of the privileges granted by a licence shall be dependent on the validity of the ratings, endorsements and of the medical certificate. (b) Licence holders shall not exercise the privileges of their licence when having doubts of being able to safely exercise the privileges of the licence and shall in such cases immediately notify the relevant air navigation service provider of the provisional inability to exercise the privileges of their licence. (c) Air navigation service providers may declare the provisional inability of the licence holder if they become aware of any doubt concerning the ability of the licence holder to safely exercise the privileges of the licence. (d) Air navigation service providers shall develop and implement objective, transparent and non-discriminatory procedures to enable licence holders declaring provisional inability to exercise the privileges of their licence in accordance with point (b), to declare the provisional inability of the licence holder in accordance with point (c), to manage the operational impact of provisional inability cases and to inform the competent authority as defined in that procedure. (e) The procedures referred to in point (d) shall be included in the unit competence scheme according to ATCO.B.025(a)(13). ATCO.A.020 Revocation and suspension of licences, ratings and endorsements (a) Licences, ratings and endorsements may be suspended or revoked by the competent authority according to ATCO.AR.D.005 when the licence holder does not comply with the requirements of this Part. (b) When the licence holder has his/her licence revoked, he/she shall immediately return the licence to the competent authority according to the administrative procedures established by that authority. (c) With the issue of the air traffic controller licence the student air traffic controller licence is revoked and shall be returned to the competent authority which is issuing the air traffic controller licence. SUBPART B LICENCES, RATINGS AND ENDORSEMENTS ATCO.B.001 Student air traffic controller licence (a) Holders of a student air traffic controller licence shall be authorised to provide air traffic control services in accordance with the rating(s) and rating endorsement(s) contained in their licence under the supervision of an on-the-job training instructor and to undertake training for rating endorsement(s). (b) Applicants for the issue of a student air traffic controller licence shall: (1) be at least 18 years old; (2) have successfully completed initial training at a training organisation satisfying the requirements laid down in Annex III (Part ATCO.OR) relevant to the rating, and if applicable, to the rating endorsement, as set out in Part ATCO, Subpart D, Section 2; (3) hold a valid medical certificate; (4) have demonstrated an adequate level of language proficiency in accordance with the requirements set out in ATCO.B.030. (c) The student air traffic controller licence shall contain the language endorsement(s) and at least one rating and, if applicable, one rating endorsement. (d) The holder of a student air traffic controller licence who has not started exercising the privileges of that licence within one year from the date of its issue or has interrupted exercising those privileges for a period of more than one year may only start or continue unit training in that rating after an assessment of his/her previous competence, conducted by a training organisation satisfying the requirements laid down in Annex III (Part ATCO.OR) and certified to provide initial training relevant to the rating, as to whether he/she continues to satisfy the requirements relevant to that rating, and after satisfying any training requirements resulting from this assessment. ATCO.B.005 Air traffic controller licence (a) Holders of an air traffic controller licence shall be authorised to provide air traffic control services in accordance with the ratings and rating endorsements of their licence, and to exercise the privileges of the endorsements contained therein. (b) The privileges of an air traffic controller licence shall include the privileges of a student air traffic controller licence as set out in ATCO.B.001(a). (c) Applicants for the first issue of an air traffic controller licence shall: (1) hold a student air traffic controller licence; (2) have completed a unit endorsement course and successfully passed the appropriate examinations and assessments in accordance with the requirements set out in Part ATCO, Subpart D, Section 3; (3) hold a valid medical certificate; (4) have demonstrated an adequate level of language proficiency in accordance with the requirements set out in ATCO.B.030. (d) The air traffic controller licence shall be validated by the inclusion of one or more ratings and the relevant rating, unit and language proficiency endorsements for which the training was successful. (e) The holder of an air traffic controller licence who has not started exercising the privileges of any rating within one year from the date of its issue may only start unit training in that rating after an assessment of his/her previous competence, conducted by a training organisation satisfying the requirements laid down in Annex III (Part ATCO.OR) and certified to provide initial training relevant to the rating, as to whether he/she continues to satisfy the requirements relevant to that rating, and after satisfying any training requirements resulting from this assessment. ATCO.B.010 Air traffic controller ratings (a) Licences shall contain one or more of the following ratings in order to indicate the type of service which the licence holder is authorised to provide: (1) the Aerodrome Control Visual (ADV) rating, indicating that the licence holder is competent to provide an air traffic control service to aerodrome traffic at an aerodrome that has no published instrument approach or departure procedures; (2) the Aerodrome Control Instrument (ADI) rating, indicating that the licence holder is competent to provide an air traffic control service to aerodrome traffic at an aerodrome that has published instrument approach or departure procedures and shall be accompanied by at least one of the rating endorsements described in ATCO.B.015(a); (3) the Approach Control Procedural (APP) rating, indicating that the licence holder is competent to provide an air traffic control service to arriving, departing or transiting aircraft without the use of surveillance equipment; (4) the Approach Control Surveillance (APS) rating, indicating that the licence holder is competent to provide an air traffic control service to arriving, departing or transiting aircraft with the use of surveillance equipment; (5) the Area Control Procedural (ACP) rating, indicating that the licence holder is competent to provide an air traffic control service to aircraft without the use of surveillance equipment; (6) the Area Control Surveillance (ACS) rating, indicating that the licence holder is competent to provide an air traffic control service to aircraft with the use of surveillance equipment. (b) The holder of a rating who has interrupted exercising the privileges associated with that rating for a period of four or more immediately preceding consecutive years may only start unit training in that rating after assessment of previous competence, conducted by a training organisation satisfying the requirements laid down in Annex III (Part ATCO.OR) and certified to provide training relevant to the rating, as to whether the person concerned continues to satisfy the conditions of that rating, and after satisfying any training requirements resulting from this assessment. ATCO.B.015 Rating endorsements (a) The Aerodrome Control Instrument (ADI) rating shall bear at least one of the following endorsements: (1) the Air Control (AIR) endorsement, indicating that the licence holder is competent to provide air control to traffic flying in the vicinity of an aerodrome and on the runway; (2) the Ground Movement Control (GMC) endorsement, indicating that the licence holder is competent to provide ground movement control; (3) the Tower Control (TWR) endorsement, indicating that the licence holder is competent to provide aerodrome control service. The TWR endorsement includes the privileges of the AIR and GMC endorsements; (4) the Ground Movement Surveillance (GMS) endorsement, granted in addition to the Ground Movement Control endorsement or Tower Control endorsement, indicating that the licence holder is competent to provide ground movement control with the help of aerodrome surface movement guidance systems; (5) the Aerodrome Radar Control (RAD) endorsement, granted in addition to the Air Control endorsement or Tower Control endorsement, indicating that the licence holder is competent to provide aerodrome control with the help of surveillance radar equipment. (b) The Approach Control Surveillance (APS) rating may bear one or more of the following endorsements: (1) the Precision Approach Radar (PAR) endorsement, indicating that the licence holder is competent to provide ground-controlled precision approaches with the use of precision approach radar equipment to aircraft on the final approach to the runway; (2) the Surveillance Radar Approach (SRA) endorsement, indicating that the licence holder is competent to provide ground-controlled non-precision approaches with the use of surveillance equipment to aircraft on the final approach to the runway; (3) the Terminal Control (TCL) endorsement, indicating that the licence holder is competent to provide air traffic control services with the use of any surveillance equipment to aircraft operating in a specified terminal area and/or adjacent sectors. (c) The Area Control Procedural (ACP) rating may bear the Oceanic Control (OCN) endorsement, indicating that the holder of the licence is competent to provide air traffic control services to aircraft operating in an Oceanic Control Area. (d) The Area Control Surveillance (ACS) rating may bear one of the following endorsements: (1) the Terminal Control (TCL) endorsement, indicating that the licence holder is competent to provide air traffic control services with the use of any surveillance equipment to aircraft operating in a specified terminal area and/or adjacent sectors; (2) the Oceanic Control (OCN) endorsement, indicating that the licence holder is competent to provide air traffic control services to aircraft operating in an Oceanic Control Area. ATCO.B.020 Unit endorsements (a) The unit endorsement shall authorise the licence holder to provide air traffic control services for a specific sector, group of sectors and/or working positions under the responsibility of an air traffic services unit. (b) Applicants for a unit endorsement shall have successfully completed a unit endorsement course in accordance with the requirements set out in Part ATCO, Subpart D, Section 3. (c) Applicants for a unit endorsement following an exchange of a licence referred to in ATCO.A.010 shall, in addition to the requirements set out in point (b), meet the requirements of ATCO.D.060(f). (d) For air traffic controllers providing air traffic control services to aircraft carrying out flight tests, the competent authority may, in addition to the requirements set out in point (b), set out additional requirements to be met. (e) Unit endorsements shall be valid for a period defined in the unit competence scheme. This period shall not exceed three years. (f) The validity period of unit endorsements for initial issue and renewal shall start not later than 30 days from the date on which the assessment has been successfully completed. (g) Unit endorsements shall be revalidated if: (1) the applicant has been exercising the privileges of the licence for a minimum number of hours as defined in the unit competence scheme; (2) the applicant has undertaken refresher training within the validity period of the unit endorsement according to the unit competence scheme; (3) the applicant's competence has been assessed in accordance with the unit competence scheme not earlier than three months prior to the expiry date of the unit endorsement. (h) Unit endorsements shall be revalidated, provided that the requirements set out in point (g) are met, within the 3-month period immediately preceding their expiry date. In such cases the validity period shall be counted from that expiry date. (i) If the unit endorsement is revalidated before the period provided for in point (h), its validity period shall start not later than 30 days from the date on which the assessment has been successfully completed, provided that the requirements in point (g)(1) and (2) are also met. (j) If the validity of a unit endorsement expires, the licence holder shall successfully complete the unit endorsement course in accordance with the requirements set out in Part ATCO, Subpart D, Section 3 in order to renew the endorsement. ATCO.B.025 Unit competence scheme (a) Unit competence schemes shall be established by the air navigation service provider and approved by the competent authority. It shall include at least the following elements: (1) the validity of the unit endorsement in accordance with ATCO.B.020(e); (2) the maximum continuous period when the privileges of a unit endorsement are not exercised during its validity. This period shall not exceed 90 calendar days; (3) the minimum number of hours for exercising the privileges of the unit endorsement within a defined period of time, which shall not exceed 12 months, for the purpose of ATCO.B.020(g)(1). For on-the-job training instructors exercising the privileges of the OJTI endorsement the time spent instructing shall be counted for the maximum of 50 % of the hours required for revalidation of the unit endorsement. (4) procedures for the cases where the licence holder does not meet the requirements set out in point (a)(2) and (3); (5) processes for assessing competence, including assessment of the refresher training subjects according to ATCO.D.080(b); (6) processes for the examination of theoretical knowledge and understanding necessary to exercise privileges of the ratings and endorsements; (7) processes to identify the topics and subtopics, objectives and training methods for continuation training; (8) the minimum duration and frequency of the refresher training; (9) processes for the examination of theoretical knowledge and/or the assessment of practical skills acquired during conversion training, including pass marks for examinations; (10) processes in case of failure of an examination or assessment, including the appeal processes; (11) training personnel qualifications, roles and responsibilities; (12) procedure to ensure that practical instructors have practised instructional techniques in the procedures in which it is intended to provide instruction in accordance with ATCO.C.010(b)(3) and ATCO.C.030(b)(3); (13) procedures for the declaration and the management of cases of provisional inability to exercise the privileges of a licence, as well as for informing the competent authority in accordance with ATCO.A.015(d); (14) identification of records to be kept specific to continuation training and assessments, in accordance with ATCO.AR.B.015; (15) process and reasons for reviewing and amending the unit competence scheme and its submission to the competent authority. The review of the unit competence scheme shall take place at least once every three years. (b) In order to comply with the requirement set out in point (a)(3), air navigation service providers shall keep records of the hours, during which each licence holder exercises the privileges of his/her unit endorsement working in sectors, group of sectors and/or working positions in the ATC unit and shall provide that data to the competent authorities and to the licence holder upon request. (c) When establishing the procedures referred to in point (a)(4) and (13) air navigation service providers shall ensure that mechanisms are applied to guarantee fair treatment of licence holders where the validity of their endorsements cannot be extended. ATCO.B.030 Language proficiency endorsement (a) Air traffic controllers and student air traffic controllers shall not exercise the privileges of their licences unless they have a valid language proficiency endorsement in English and, if applicable, in the language(s) imposed by the Member State for reasons of safety at the ATC unit as published in the Aeronautical Information Publications. The language proficiency endorsement shall indicate the language(s), the level(s) of proficiency and the expiry date(s). (b) The language proficiency level shall be determined in accordance with the rating scale set out in Appendix 1 of Annex I. (c) The applicant for any language proficiency endorsement shall demonstrate, in accordance with the rating scale referred to in point (b), at least an operational level (level four) of language proficiency. To do so, the applicant shall: (1) communicate effectively in voice only (telephone/radiotelephone) and in face-to-face situationsÃ ¾ (2) communicate on common, concrete and work-related topics with accuracy and clarityÃ ¾ (3) use appropriate communicative strategies to exchange messages and to recognise and resolve misunderstandings in a general or work-related contextÃ ¾ (4) handle successfully and with relative ease the linguistic challenges presented by a complication or unexpected turn of events that occur within the context of a routine work situation or communicative task with which they are otherwise familiar; and (5) use a dialect or accent which is intelligible to the aeronautical community. (d) Notwithstanding point (c), extended level (level five) of the language proficiency rating scale set out in Appendix 1 of Annex I may be required by the air navigation service provider, where the operational circumstances of the particular rating or endorsement warrant a higher level of language proficiency for imperative reasons of safety. Such a requirement shall be non-discriminatory, proportionate, transparent, and objectively justified by the air navigation service provider wishing to apply the higher level of proficiency and shall be approved by the competent authority. (e) Language proficiency shall be demonstrated by a certificate attesting the result of the assessment. ATCO.B.035 Validity of language proficiency endorsement (a) The validity of the language proficiency endorsement, depending on the level determined in accordance with Appendix 1 of Annex I, shall be: (1) for operational level (level four), three years from the date of assessment; or (2) for extended level (level five), six years from the date of assessment; (3) for expert level (level six): (i) nine years from the date of assessment, for the English language; (ii) unlimited, for any other language(s) referred to in ATCO.B.030(a). (b) The validity period of the language proficiency endorsements for initial issue and renewal shall start not later than 30 days from the date on which the language proficiency assessment has been successfully completed. (c) Language proficiency endorsements shall be revalidated following successful completion of the language proficiency assessment taking place within three months immediately preceding their expiry date. In such cases the new validity period shall be counted from that expiry date. (d) If the language proficiency endorsement is revalidated before the period provided for in point (c), its validity period shall start not later than 30 days from the date on which the language proficiency assessment has been successfully completed. (e) When the validity of a language proficiency endorsement expires, the licence holder shall successfully complete a language proficiency assessment in order to have his/her endorsement renewed. ATCO.B.040 Assessment of language proficiency (a) The demonstration of language proficiency shall be done through a method of assessment approved by the competent authority, which shall contain: (1) the process by which an assessment is done; (2) the qualification of the assessors; (3) the appeals procedure. (b) Language assessment bodies shall comply with the requirements established by the competent authorities according to ATCO.AR.A.010. ATCO.B.045 Language training (a) Air navigation service providers shall make available language training to maintain the required level of language proficiency of air traffic controllers to: (1) holders of language proficiency endorsement at operational level (level four); (2) licence holders without the opportunity to apply their skills on a regular basis in order to maintain their language skills. (b) Language training may also be made available in the form of continuous training. SUBPART C REQUIREMENTS FOR INSTRUCTORS AND ASSESSORS SECTION 1 Instructors ATCO.C.001 Theoretical instructors (a) Theoretical training shall only be carried out by appropriately qualified instructors. (b) A theoretical instructor is appropriately qualified if he/she: (1) holds an air traffic controller licence and/or holds a professional qualification appropriate to the subject being taught and/or has demonstrated adequate knowledge and experience to the training organisation; (2) has demonstrated instructional skills to the training organisation. ATCO.C.005 Practical instructors A person shall only carry out practical training when he/she holds an air traffic controller licence with an on-the-job training instructor (OJTI) endorsement or a synthetic training device instructor (STDI) endorsement. ATCO.C.010 On-the-job training instructor (OJTI) privileges (a) Holders of an OJTI endorsement are authorised to provide practical training and supervision on operational working positions for which a valid unit endorsement is held and on synthetic training devices in the ratings held. (b) Holders of an OJTI endorsement shall only exercise the privileges of the endorsement if they have: (1) exercised for at least two years the privilege of the rating they will instruct in; (2) exercised for an immediately preceding period of at least six months the privilege of the valid unit endorsement, in which instruction will be given; (3) practised instructional skills in those procedures in which it is intended to provide instruction. (c) The period of two years referred to in point (b)(1) can be shortened to not less than one year by the competent authority when requested by the training organisation. ATCO.C.015 Application for on-the-job training instructor endorsement Applicants for the issue of an OJTI endorsement shall: (a) hold an air traffic controller licence with a valid unit endorsement; (b) have exercised the privileges of an air traffic controller licence for a period of at least two years immediately preceding the application. This period can be shortened to not less than one year by the competent authority when requested by the training organisation; and (c) within the year preceding the application, have successfully completed a practical instructional techniques course during which the required knowledge and pedagogical skills are taught and have been appropriately assessed. ATCO.C.020 Validity of on-the-job training instructor endorsement (a) The OJTI endorsement shall be valid for a period of three years. (b) The OJTI endorsement may be revalidated by successfully completing refresher training on practical instructional skills during its validity period, provided that the requirements of ATCO.C.015(a) and (b) are met. (c) If the OJTI endorsement has expired, it may be renewed by: (1) receiving refresher training on practical instructional skills; and (2) successfully passing a practical instructor competence assessment; within the year preceding the application for renewal, provided that the requirements of ATCO.C.015(a) and (b) are met. (d) In the case of first issue and renewal the period of validity of the OJTI endorsement shall start not later than 30 days from the date on which the assessment has been successfully completed. (e) If the requirements of ATCO.C.015(a) and (b) are not met the OJTI endorsement may be exchanged for an STDI endorsement, provided that compliance with the requirements of ATCO.C.040(b) and (c) is ensured. ATCO.C.025 Temporary OJTI authorisation (a) When compliance with the requirements provided for in ATCO.C.010(b)(2) is not possible, the competent authority may grant temporary OJTI authorisation based on a safety analysis presented by the air navigation service provider. (b) The temporary OJTI authorisation referred to in point (a) may be issued to holders of a valid OJTI endorsement issued in accordance with ATCO.C.015. (c) The temporary OJTI authorisation referred to in point (a) shall be limited to the instruction necessary to cover exceptional situations and its validity shall not exceed one year or the expiration of the validity of the OJTI endorsement issued in accordance with ATCO.C.015, whichever occurs sooner. ATCO.C.030 Synthetic training device instructor (STDI) privileges (a) Holders of an STDI endorsement are authorised to provide practical training on synthetic training devices: (1) for subjects of practical nature during initial training; (2) for unit training other than OJT; and (3) for continuation training. Where the STDI is providing pre-OJT, he/she shall hold or have held the relevant unit endorsement. (b) Holders of an STDI endorsement shall only exercise the privileges of the endorsement if they have: (1) at least two years' experience in the rating they will instruct in; (2) demonstrated knowledge of current operational practices; (3) practised instructional techniques in those procedures in which it is intended to provide instruction. (c) Notwithstanding point (b)(1) (1) for the purpose of basic training any rating held is appropriate; (2) for the purpose of rating training, training may be provided for specific and selected operational tasks by an STDI holding a rating that is relevant for that specific and selected operational task. ATCO.C.035 Application for synthetic training device instructor endorsement Applicants for the issue of an STDI endorsement shall: (a) have exercised the privileges of an air traffic controller licence in any rating for at least two years; and (b) within the year preceding the application have successfully completed a practical instructional techniques course during which the required knowledge and pedagogical skills are taught using theoretical and practical methods and have been appropriately assessed. ATCO.C.040 Validity of synthetic training device instructor endorsement (a) The STDI endorsement shall be valid for a period of three years. (b) The STDI endorsement may be revalidated by successfully completing refresher training on practical instructional skills and on current operational practices during its validity period. (c) If the STDI endorsement has expired, it may be renewed by: (1) receiving refresher training on practical instructional skills and on current operational practices; and (2) successfully passing a practical instructor competence assessment; within the year preceding the application for renewal. (d) In the case of first issue and renewal the period of validity of the STDI endorsement shall start not later than 30 days from the date on which the assessment has been successfully completed. SECTION 2 Assessors ATCO.C.045 Assessor privileges (a) A person shall only carry out assessments when he/she holds an assessor endorsement. (b) Holders of an assessor endorsement are authorised to carry out assessments: (1) during initial training for the issue of a student air traffic controller licence or for the issue of a new rating and/or rating endorsement, if applicable; (2) of previous competence for the purpose of ATCO.B.001(d) and ATCO.B.010(b); (3) of student air traffic controllers for the issue of a unit endorsement and rating endorsements, if applicable; (4) of air traffic controllers for the issue of a unit endorsement and rating endorsements, if applicable, as well as for revalidation and renewal of a unit endorsement; (5) of applicant practical instructors or applicant assessors when compliance with the requirements of point (d)(2) to (4) is ensured. (c) Holders of an assessor endorsement shall only exercise the privileges of the endorsement if they have: (1) at least two years' experience in the rating and rating endorsement(s) they will assess in; and (2) demonstrated knowledge of current operational practices. (d) In addition to the requirements set out in point (c), holders of an assessor endorsement shall only exercise the privileges of the endorsement: (1) for assessments leading to the issue, revalidation and renewal of a unit endorsement, if they also hold the unit endorsement associated with the assessment for an immediately preceding period of at least one year; (2) for assessing the competence of an applicant for the issue or renewal of an STDI endorsement, if they hold an STDI or OJTI endorsement and have exercised the privileges of that endorsement for at least three years; (3) for assessing the competence of an applicant for the issue or renewal of an OJTI endorsement, if they hold an OJTI endorsement and have exercised the privileges of that endorsement for at least three years; (4) for assessing the competence of an applicant for the issue or renewal of an assessor endorsement, if they have exercised the privileges of the assessor endorsement for at least three years. (e) When assessing for the purpose of issue and renewal of a unit endorsement, and for ensuring supervision on the operational working position, the assessor shall also hold an OJTI endorsement, or an OJTI holding the valid unit endorsement associated with the assessment shall be present. ATCO.C.050 Vested interests Assessors shall not conduct assessments whenever their objectivity may be affected. ATCO.C.055 Application for assessor endorsement Applicants for the issue of an assessor endorsement shall: (a) have exercised the privileges of an air traffic controller licence for at least two years; and (b) within the year preceding the application have successfully completed an assessor course during which the required knowledge and skills are taught using theoretical and practical methods, and have been appropriately assessed. ATCO.C.060 Validity of assessor endorsement (a) The assessor endorsement shall be valid for a period of three years. (b) The assessor endorsement may be revalidated by successfully completing refresher training on assessment skills and on current operational practices during its validity period. (c) If the assessor endorsement has expired, it may be renewed by: (1) receiving refresher training on assessment skills and on current operational practices; and (2) successfully passing an assessor competence assessment; within the year preceding the application for renewal. (d) In the case of first issue and renewal the period of validity of the assessor endorsement shall start not later than 30 days from the date on which the assessment has been successfully completed. ATCO.C.065 Temporary assessor authorisation (a) When the requirement provided for in ATCO.C.045 (d)(1) cannot be met, the competent authority may authorise holders of an assessor endorsement issued in accordance with ATCO.C.055 to carry out assessments referred to in ATCO.C.045(b)(3) and (4) to cover exceptional situations or to ensure the independence of the assessment, provided that the requirements set out in points (b) and (c) are met. (b) For the purpose of covering exceptional situations the holder of the assessor endorsement shall also hold a unit endorsement with the associated rating and, if applicable, rating endorsement, relevant to the assessment for an immediately preceding period of at least one year. The authorisation shall be limited to the assessments necessary to cover exceptional situations and shall not exceed one year or the validity of the assessor endorsement issued in accordance with ATCO.C.055, whichever occurs sooner. (c) For the purpose of ensuring the independence of the assessment for reasons of recurrent nature the holder of the assessor endorsement shall also hold a unit endorsement with the associated rating and, if applicable, rating endorsement, relevant to the assessment for an immediately preceding period of at least one year. The validity of the authorisation shall be determined by the competent authority but shall not exceed the validity of the assessor endorsement issued in accordance with ATCO.C.055. (d) For issuing a temporary assessor authorisation for the reasons referred to in points (b) and (c) the competent authority may require a safety analysis to be presented by the air navigation service provider. SUBPART D AIR TRAFFIC CONTROLLER TRAINING SECTION 1 General requirements ATCO.D.001 Objectives of air traffic controller training Air traffic controller training shall cover the entirety of theoretical courses, practical exercises, including simulation, and on-the-job training required in order to acquire and maintain the skills to deliver safe, orderly and expeditious air traffic control services. ATCO.D.005 Types of air traffic controller training (a) Air traffic controller training shall consist of the following types: (1) initial training, leading to the issue of a student air traffic controller licence or to the issue of an additional rating and, if applicable, rating endorsement, providing: (i) basic training: theoretical and practical training designed to impart fundamental knowledge and practical skills related to basic operational procedures; (ii) rating training: theoretical and practical training designed to impart knowledge and practical skills related to a specific rating and, if applicable, to rating endorsement; (2) unit training, leading to the issue of an air traffic controller licence, the issue of a rating endorsement, the validation of rating(s) or rating endorsement(s) and/or the issue or renewal of a unit endorsement. It comprises the following phases: (i) transitional training phase, designed primarily to impart knowledge and understanding of site-specific operational procedures and task-specific aspects; and (ii) on-the-job training phase, which is the final phase of unit training during which previously acquired job-related routines and skills are integrated in practice under the supervision of a qualified on-the-job training instructor in a live traffic situation. (iii) In addition to points (i) and (ii), for unit endorsement(s) that require the handling of complex and dense traffic situations, a pre-on-the-job training phase is required to enhance the previously acquired rating routines and skills and to prepare for live traffic situations which may be encountered in that unit; (3) continuation training, designed to maintain the validity of the endorsements of the licence, consisting of: (i) refresher training; (ii) conversion training, when relevant. (b) In addition to the types of training referred to in point (a), air traffic controllers may undertake the following types: (1) practical instructors' training, leading to the issue, revalidation or renewal of an OJTI or STDI endorsement; (2) assessor training, leading to the issue, revalidation or renewal of an assessor endorsement. SECTION 2 Initial training requirements ATCO.D.010 Composition of initial training (a) Initial training, intended for an applicant for a student air traffic controller licence or for the issue of an additional rating and/or, if applicable, rating endorsement, shall consist of: (1) basic training, comprising all the subjects, topics and subtopics contained in Appendix 2 of Annex I; and (2) rating training, comprising the subjects, topics and subtopics of at least one of the following: (i) Aerodrome Control Visual Rating  ADV, defined in Appendix 3 of Annex I; (ii) Aerodrome Control Instrument Rating for Tower  ADI (TWR), defined in Appendix 4 of Annex I; (iii) Approach Control Procedural Rating  APP, defined in Appendix 5 of Annex I; (iv) Area Control Procedural Rating  ACP, defined in Appendix 6 of Annex I; (v) Approach Control Surveillance Rating  APS, defined in Appendix 7 of Annex I; (vi) Area Control Surveillance Rating  ACS, defined in Appendix 8 of Annex I. (b) Training intended for an additional rating shall consist of the subjects, topics and subtopics applicable to at least one of the ratings established in point (a)(2). (c) Training intended for the reactivation of a rating following a not successful assessment of previous competence according to ATCO.B.010(b) shall be tailored according to the result of that assessment. (d) Training intended for a rating endorsement other than ATCO.B.015(a)(3) shall consist of subjects, topics and subtopics developed by the training organisation and approved as part of the training course. (e) Basic and/or rating training may be complemented with subjects, topics and subtopics that are additional or specific to the Functional Airspace Block (FAB) or to the national environment. ATCO.D.015 Initial training plan An initial training plan shall be established by the training organisation and approved by the competent authority. It shall contain at least: (a) the composition of the initial training course provided according to ATCO.D.010; (b) the structure of the initial training provided according to ATCO.D.020(b); (c) the process for the conduct of the initial training course(s); (d) the training methods; (e) minimum and maximum duration of the initial training course(s); (f) with regard to ATCO.D.010(b), process for adapting the initial training course(s) to take due account of a successfully completed basic training course; (g) processes for examinations and assessments according to ATCO.D.025 and ATCO.D.035, as well as performance objectives according to ATCO.D.030 and ATCO.D.040; (h) training personnel qualifications, roles and responsibilities; (i) process for early termination of training; (j) the appeal process; (k) identification of records to be kept specific to initial training; (l) process and reasons for reviewing and amending the initial training plan and its submission to the competent authority. The review of the initial training plan shall take place at least once every three years. ATCO.D.020 Basic and rating training courses (a) Basic and rating training shall be provided as separate or integrated courses. (b) Basic and rating training courses or an integrated initial training course shall be developed and provided by training organisations and approved by the competent authority. (c) When initial training is provided as an integrated course, a clear distinction shall be made between the examinations and assessments for: (1) basic training; and (2) each rating training. (d) The successful completion of initial training, or of rating training for the issue of an additional rating, shall be demonstrated by a certificate issued by the training organisation. (e) The successful completion of basic training shall be demonstrated by a certificate issued by the training organisation upon request of the applicant. ATCO.D.025 Basic training examinations and assessment (a) Basic training courses shall include theoretical examination(s) and assessment(s). (b) A pass in theoretical examination(s) shall be awarded to an applicant achieving a minimum of 75 % of the marks allocated to that examination. (c) Assessment(s) of performance objectives as listed in ATCO.D.030 shall be conducted on a part-task trainer or a simulator. (d) A pass in assessment(s) shall be awarded to an applicant who consistently demonstrates the required performance as listed in ATCO.D.030 and shows the behaviour required for safe operations within the air traffic control service. ATCO.D.030 Basic training performance objectives Assessment(s) shall include evaluation of the following performance objectives: (a) checking and using the working position equipment; (b) developing and maintaining situational awareness by monitoring traffic and identifying aircraft when applicable; (c) monitoring and updating flight data display(s); (d) maintaining a continuous listening watch on the appropriate frequency; (e) issuing appropriate clearances, instructions and information to traffic; (f) using approved phraseology; (g) communicating effectively; (h) applying separation; (i) applying coordination as necessary; (j) applying the prescribed procedures for the simulated airspace; (k) detecting potential conflicts between aircraft; (l) appreciating priority of actions; (m) choosing appropriate separation methods. ATCO.D.035 Rating training examinations and assessment (a) Rating training courses shall include theoretical examination(s) and assessment(s). (b) A pass in theoretical examination(s) shall be awarded to an applicant achieving a minimum of 75 % of the marks allocated to that examination. (c) Assessment(s) shall be based on the rating training performance objectives described in ATCO.D.040. (d) Assessment(s) shall be conducted on a simulator. (e) A pass in assessment(s) shall be awarded to an applicant who consistently demonstrates the required performance described in ATCO.D.040 and shows the behaviour required for safe operations within the air traffic control service. ATCO.D.040 Rating training performance objectives (a) Rating training performance objectives and performance objective tasks shall be defined for each rating training course. (b) Rating training performance objectives shall require an applicant to: (1) demonstrate the ability to manage air traffic in a manner that ensures safe, orderly and expeditious services; and (2) handle complex and dense traffic situations. (c) In addition to point (b), rating training performance objectives for the Aerodrome Control Visual (ADV) and Aerodrome Control Instrument (ADI) rating shall ensure that applicants: (1) manage the workload and provide air traffic services within a defined aerodrome area of responsibility; and (2) apply aerodrome control techniques and operational procedures to aerodrome traffic. (d) In addition to point (b), rating training performance objectives for the Approach Control Procedural rating shall ensure that applicants: (1) manage the workload and provide air traffic services within a defined approach control area of responsibility; and (2) apply procedural approach control, planning techniques and operational procedures to arriving, holding, departing and transiting traffic. (e) In addition to point (b), rating training performance objectives for the Approach Control Surveillance rating shall ensure that applicants: (1) manage the workload and provide air traffic services within a defined approach control area of responsibility; and (2) apply approach surveillance control, planning techniques and operational procedures to arriving, holding, departing and transiting traffic. (f) In addition to point (b), rating training performance objectives for the Area Control Procedural rating shall ensure that applicants: (1) manage the workload and provide air traffic services within a defined area control area of responsibility; and (2) apply procedural area control, planning techniques and operational procedures to area traffic. (g) In addition to point (b), rating training performance objectives for the Area Control Surveillance rating shall ensure that applicants: (1) manage the workload and provide air traffic services within a defined area control area of responsibility; and (2) apply area surveillance control, planning techniques and operational procedures to area traffic. SECTION 3 Unit training requirements ATCO.D.045 Composition of unit training (a) Unit training shall consist of training course(s) for each unit endorsement established at the ATC unit as defined in the unit training plan. (b) The unit endorsement course(s) shall be developed and provided by training organisations according to ATCO.D.060 and approved by the competent authority. (c) Unit training shall include training in: (1) operational procedures; (2) task-specific aspects; (3) abnormal and emergency situations; and (4) human factors. ATCO.D.050 Prerequisites of unit training Unit training may only be started by persons who are holders of: (a) a student air traffic controller licence with the appropriate rating and, if applicable, rating endorsement; or (b) an air traffic controller licence with the appropriate rating and, if applicable, rating endorsement; provided that the requirements set out in ATCO.B.001(d) and ATCO.B.010(b) are met. ATCO.D.055 Unit training plan (a) A unit training plan shall be established by the training organisation for each ATC unit and shall be approved by the competent authority. (b) The unit training plan shall contain at least: (1) ratings and endorsements for which the training is conducted; (2) the structure of the unit training; (3) the list of unit endorsement course(s) according to ATCO.D.060; (4) the process for the conduct of a unit endorsement course; (5) the training methods; (6) the minimum duration of the unit endorsement course(s); (7) process for adapting the unit endorsement course(s) to take due account of the acquired ratings and/or rating endorsements and experience of applicants, when relevant; (8) processes for demonstrating theoretical knowledge and understanding according to ATCO.D.065, including the number, frequency and type of, as well as pass marks for examinations, which shall be a minimum of 75 % of the marks allocated to these examinations; (9) processes for the assessment according to ATCO.D.070, including the number and frequency of assessments; (10) training personnel qualifications, roles and responsibilities; (11) process for early termination of training; (12) the appeal process; (13) identification of records to be kept specific to the unit training; (14) a list of identified abnormal and emergency situations specific for each unit endorsement; (15) process and reasons for reviewing and amending the unit training plan and its submission to the competent authority. The review of the unit training plan shall take place at least once every three years. ATCO.D.060 Unit endorsement course (a) A unit endorsement course shall be the combination of the relevant unit training phases for the issue or renewal of a unit endorsement in the licence. Each course shall contain: (1) a transitional training phase; (2) an on-the-job training phase. A pre-on-the-job training phase shall be included, if required, according to ATCO.D.005(a)(2). (b) The unit training phases referred to in paragraph (a) shall be provided separately or in an integrated manner. (c) Unit endorsement courses shall define the syllabus and the performance objectives in accordance with ATCO.D.045(c) and shall be conducted in accordance with the unit training plan. (d) Unit endorsement courses that include training for rating endorsement(s) according to ATCO.B.015 shall be supplemented with additional training that allows for the acquisition of the concerned rating endorsement skills. (e) Training intended for a rating endorsement other than ATCO.B.015(a)(3) shall consist of subjects, subject objectives, topics and subtopics developed by the training organisation and approved as part of the training course. (f) Unit endorsement courses undertaken following an exchange of a licence shall be adapted to include elements of initial training that are specific to the Functional Airspace Block or to the national environment. ATCO.D.065 Demonstration of theoretical knowledge and understanding Theoretical knowledge and understanding shall be demonstrated by examinations. ATCO.D.070 Assessments during unit endorsement courses (a) The applicant's assessment shall be conducted in the operational environment under normal operational conditions at least once at the end of the on-the-job training. (b) When the unit endorsement course contains a pre-on-the-job training phase, the applicant's skills shall be assessed on a synthetic training device at least at the end of this phase. (c) Notwithstanding point (a), a synthetic training device may be used during a unit endorsement assessment to demonstrate the application of trained procedures not encountered in the operational environment during the assessment. SECTION 4 Continuation training requirements ATCO.D.075 Continuation training Continuation training shall consist of refresher and conversion training courses and shall be provided according to the requirements contained in the unit competence scheme according to ATCO.B.025. ATCO.D.080 Refresher training (a) Refresher training course(s) shall be developed and provided by training organisations and approved by the competent authority. (b) Refresher training shall be designed to review, reinforce or enhance the existing knowledge and skills of air traffic controllers to provide a safe, orderly and expeditious flow of air traffic and shall contain at least: (1) standard practices and procedures training, using approved phraseology and effective communication; (2) abnormal and emergency situations training, using approved phraseology and effective communication; and (3) human factors training. (c) A syllabus for the refresher training course shall be defined, and where a subject refreshes skills of air traffic controllers, performance objectives shall also be developed. ATCO.D.085 Conversion training (a) Conversion training course(s) shall be developed and provided by training organisations and approved by the competent authority. (b) Conversion training shall be designed to provide knowledge and skills appropriate to a change in the operational environment and shall be provided by training organisations when the safety assessment of the change concludes the need for such training. (c) Conversion training courses shall include the determination of: (1) the appropriate training method for and duration of the course, taking into account the nature and extent of the change; and (2) the examination and/or assessment methods for the conversion training. (d) Conversion training shall be provided before air traffic controllers exercise the privileges of their licence in the changed operational environment. SECTION 5 Training of instructors and assessors ATCO.D.090 Training of practical instructors (a) Training of practical instructors shall be developed and provided by training organisations and shall consist of: (1) a practical instructional techniques course for OJTI and/or STDI, including an assessment; (2) a refresher training course on practical instructional skills; (3) a method(s) for assessing the competence of practical instructors. (b) The training courses and assessment methods referred to in point (a) shall be approved by the competent authority. ATCO.D.095 Training of assessors (a) Training of assessors shall be developed and provided by training organisations and shall consist of: (1) an assessor training course, including an assessment; (2) a refresher training course on assessment skills; (3) a method(s) for assessing the competence of assessors. (b) The training courses and the assessment method referred to in point (a) shall be approved by the competent authority. Appendix 1 of Annex I LANGUAGE PROFICIENCY RATING SCALE  REQUIREMENTS FOR PROFICIENCY IN LANGUAGES Language proficiency rating scale: expert, extended and operational levels Level Pronunciation Uses a dialect and/or accent intelligible to the aeronautical community Structure Relevant grammatical structures and sentence patterns are determined by language functions appropriate to the task Vocabulary Fluency Comprehension Interactions Expert 6 Pronunciation, stress, rhythm and intonation, though possibly influenced by the first language or regional variation, almost never interfere with ease of understanding. Both basic and complex grammatical structures and sentence patterns are consistently well controlled. Vocabulary range and accuracy are sufficient to communicate effectively on a wide variety of familiar and unfamiliar topics. Vocabulary is idiomatic, nuanced, and sensitive to register. Able to speak at length with a natural, effortless flow. Varies speech flow for stylistic effect, e.g. to emphasise a point. Uses appropriate discourse markers and connectors spontaneously Comprehension is consistently accurate in nearly all contexts and includes comprehension of linguistic and cultural subtleties. Interacts with ease in nearly all situations. Is sensitive to verbal and non-verbal cues, and responds to them appropriately. Extended 5 Pronunciation, stress, rhythm and intonation, though influenced by the first language or regional variation, rarely interfere with ease of understanding. Basic grammatical structures and sentence patterns are consistently well controlled. Complex structures are attempted but with errors which sometimes interfere with meaning. Vocabulary range and accuracy are sufficient to communicate effectively on common, concrete, and work-related topics. Paraphrases consistently and successfully. Vocabulary is sometimes idiomatic. Able to speak at length with relative ease on familiar topics, but may not vary speech flow as a stylistic device. Can make use of appropriate discourse markers or connectors. Comprehension is accurate on common, concrete, and work-related topics and mostly accurate when the speaker is confronted with a linguistic or situational complication or an unexpected turn of events. Is able to comprehend a range of speech varieties (dialect and/or accent) or registers. Responses are immediate, appropriate, and informative. Manages the speaker/listener relationship effectively. Operational 4 Pronunciation, stress, rhythm and intonation are influenced by the first language or regional variation but only sometimes interfere with ease of understanding. Basic grammatical structures and sentence patterns are used creatively and are usually well controlled. Errors may occur, particularly in unusual or unexpected circumstances, but rarely interfere with meaning. Vocabulary range and accuracy are usually sufficient to communicate effectively on common, concrete, and work-related topics. Can often paraphrase successfully when lacking vocabulary in unusual or unexpected circumstances. Produces stretches of language at an appropriate tempo. There may be occasional loss of fluency on transition from rehearsed or formulaic speech to spontaneous interaction, but this does not prevent effective communication. Can make limited use of discourse markers or connectors. Fillers are not distracting. Comprehension is mostly accurate on common, concrete, and work-related topics when the accent or variety used is sufficiently intelligible for an international community of users. When the speaker is confronted with a linguistic or situational complication or an unexpected turn of events, comprehension may be slower or require clarification strategies. Responses are usually immediate, appropriate, and informative. Initiates and maintains exchanges even when dealing with an unexpected turn of events. Deals adequately with apparent misunderstandings by checking, confirming, or clarifying. Language proficiency rating scale: pre-operational, elementary and pre-elementary levels Level Pronunciation Uses a dialect and/or accent intelligible to the aeronautical community Structure Relevant grammatical structures and sentence patterns are determined by language functions appropriate to the task Vocabulary Fluency Comprehension Interactions Pre-operational 3 Pronunciation, stress, rhythm and intonation are influenced by the first language or regional variation and frequently interfere with ease of understanding. Basic grammatical structures and sentence patterns associated with predictable situations are not always well controlled. Errors frequently interfere with meaning. Vocabulary range and accuracy are often sufficient to communicate on common, concrete, or work-related topics but range is limited and the word choice often inappropriate. Is often unable to paraphrase successfully when lacking vocabulary. Produces stretches of language, but phrasing and pausing are often inappropriate. Hesitations or slowness in language processing may prevent effective communication. Fillers are sometimes distracting. Comprehension is often accurate on common, concrete, and work-related topics when the accent or variety used is sufficiently intelligible for an international community of users. May fail to understand a linguistic or situational complication or an unexpected turn of events. Responses are sometimes immediate, appropriate, and informative. Can initiate and maintain exchanges with reasonable ease on familiar topics and in predictable situations. Generally inadequate when dealing with an unexpected turn of events. Elementary 2 Pronunciation, stress, rhythm and intonation are heavily influenced by the first language or regional variation and usually interfere with ease of understanding. Shows only limited control of a few simple memorised grammatical structures and sentence patterns. Limited vocabulary range consisting only of isolated words and memorised phrases. Can produce very short, isolated, memorised utterances with frequent pausing and a distracting use of fillers to search for expressions and to articulate less familiar words. Comprehension is limited to isolated, memorised phrases when they are carefully and slowly articulated. Response time is slow, and often inappropriate. Interaction is limited to simple routine exchanges. Pre-elementary 1 Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Appendix 2 of Annex I BASIC TRAINING (Reference: Annex I  Part ATCO Subpart D, Section 2, ATCO.D.010(a)(1)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTRB 1  COURSE MANAGEMENT Subtopic INTRB 1.1  Course introduction Subtopic INTRB 1.2  Course administration Subtopic INTRB 1.3  Study material and training documentation TOPIC INTRB 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTRB 2.1  Course content and organisation Subtopic INTRB 2.2  Training ethos Subtopic INTRB 2.3  Assessment process TOPIC INTRB 3  INTRODUCTION TO THE ATCO'S FUTURE Subtopic INTRB 3.1  Job prospect SUBJECT 2: AVIATION LAW TOPIC LAWB 1  INTRODUCTION TO AVIATION LAW Subtopic LAWB 1.1  Relevance of aviation law TOPIC LAWB 2  INTERNATIONAL ORGANISATIONS Subtopic LAWB 2.1  ICAO Subtopic LAWB 2.2  European and other agencies Subtopic LAWB 2.3  Aviation associations TOPIC LAWB 3  NATIONAL ORGANISATIONS Subtopic LAWB 3.1  Purpose and function Subtopic LAWB 3.2  National legislative procedures Subtopic LAWB 3.3  Competent authority Subtopic LAWB 3.4  National aviation associations TOPIC LAWB 4  ATS SAFETY MANAGEMENT Subtopic LAWB 4.1  Safety regulation Subtopic LAWB 4.2  Safety management system TOPIC LAWB 5  RULES AND REGULATIONS Subtopic LAWB 5.1  Units of measurement Subtopic LAWB 5.2  ATCO licensing/certification Subtopic LAWB 5.3  Overview of ANS and ATS Subtopic LAWB 5.4  Rules of the air Subtopic LAWB 5.5  Airspace and ATS routes Subtopic LAWB 5.6  Flight plan Subtopic LAWB 5.7  Aerodromes Subtopic LAWB 5.8  Holding procedures for IFR flights Subtopic LAWB 5.9  Holding procedures for VFR flights SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATMB 1  AIR TRAFFIC MANAGEMENT Subtopic ATMB 1.1  Application of units of measurement Subtopic ATMB 1.2  Air traffic control (ATC) service Subtopic ATMB 1.3  Flight information service (FIS) Subtopic ATMB 1.4  Alerting service Subtopic ATMB 1.5  Air traffic advisory service Subtopic ATMB 1.6  ATS system capacity and air traffic flow management Subtopic ATMB 1.7  Airspace management (ASM) TOPIC ATMB 2  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATMB 2.1  Altimetry Subtopic ATMB 2.2  Transition level Subtopic ATMB 2.3  Level allocation TOPIC ATMB 3  RADIOTELEPHONY (RTF) Subtopic ATMB 3.1  RTF general operating procedures TOPIC ATMB 4  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATMB 4.1  Type and content of ATC clearances Subtopic ATMB 4.2  ATC instructions TOPIC ATMB 5  COORDINATION Subtopic ATMB 5.1  Principles, types and content of coordination Subtopic ATMB 5.2  Necessity for coordination Subtopic ATMB 5.3  Means of coordination TOPIC ATMB 6  DATA DISPLAY Subtopic ATMB 6.1  Data extraction Subtopic ATMB 6.2  Data management TOPIC ATMB 7  SEPARATIONS Subtopic ATMB 7.1  Vertical separation and procedures Subtopic ATMB 7.2  Horizontal separation and procedures Subtopic ATMB 7.3  Visual separation Subtopic ATMB 7.4  Aerodrome separation and procedures Subtopic ATMB 7.5  Separation based on ATS surveillance systems Subtopic ATMB 7.6  Wake turbulence separation TOPIC ATMB 8  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATMB 8.1  Airborne collision avoidance systems Subtopic ATMB 8.2  Ground-based safety nets TOPIC ATMB 9  BASIC PRACTICAL SKILLS Subtopic ATMB 9.1  Traffic management process Subtopic ATMB 9.2  Basic practical skills applicable to all ratings Subtopic ATMB 9.3  Basic practical skills applicable to aerodrome Subtopic ATMB 9.4  Basic practical skills applicable to surveillance SUBJECT 4: METEOROLOGY TOPIC METB 1  INTRODUCTION TO METEOROLOGY Subtopic METB 1.1  Application of units of measurement Subtopic METB 1.2  Aviation and meteorology Subtopic METB 1.3  Organisation of meteorological service TOPIC METB 2  ATMOSPHERE Subtopic METB 2.1  Composition and structure Subtopic METB 2.2  Standard atmosphere Subtopic METB 2.3  Heat and temperature Subtopic METB 2.4  Water in the atmosphere Subtopic METB 2.5  Air pressure TOPIC METB 3  ATMOSPHERIC CIRCULATION Subtopic METB 3.1  General air circulation Subtopic METB 3.2  Air masses and frontal systems Subtopic METB 3.3  Mesoscale systems Subtopic METB 3.4  Wind TOPIC METB 4  METEOROLOGICAL PHENOMENA Subtopic METB 4.1  Clouds Subtopic METB 4.2  Types of precipitation Subtopic METB 4.3  Visibility Subtopic METB 4.4  Meteorological hazards TOPIC METB 5  METEOROLOGICAL INFORMATION FOR AVIATION Subtopic METB 5.1  Messages and reports SUBJECT 5: NAVIGATION TOPIC NAVB 1  INTRODUCTION TO NAVIGATION Subtopic NAVB 1.1  Application of units of measurement Subtopic NAVB 1.2  Purpose and use of navigation TOPIC NAVB 2  THE EARTH Subtopic NAVB 2.1  Place and movement of the Earth Subtopic NAVB 2.2  System of coordinates, direction and distance Subtopic NAVB 2.3  Magnetism TOPIC NAVB 3  MAPS AND AERONAUTICAL CHARTS Subtopic NAVB 3.1  Map making and projections Subtopic NAVB 3.2  Maps and charts used in aviation TOPIC NAVB 4  NAVIGATIONAL BASICS Subtopic NAVB 4.1  Influence of wind Subtopic NAVB 4.2  Speed Subtopic NAVB 4.3  Visual navigation Subtopic NAVB 4.4  Navigational aspects of flight planning TOPIC NAVB 5  INSTRUMENT NAVIGATION Subtopic NAVB 5.1  Ground-based systems Subtopic NAVB 5.2  Inertial navigation systems Subtopic NAVB 5.3  Satellite-based systems Subtopic NAVB 5.4  Instrument approach procedures TOPIC NAVB 6  PERFORMANCE BASED NAVIGATION Subtopic NAVB 6.1  Principles and benefits of area navigation Subtopic NAVB 6.2  Introduction to PBN Subtopic NAVB 6.3  PBN applications TOPIC NAVB 7  DEVELOPMENTS IN NAVIGATION Subtopic NAVB 7.1  Future developments SUBJECT 6: AIRCRAFT TOPIC ACFTB 1  INTRODUCTION TO AIRCRAFT Subtopic ACFTB 1.1  Application of units of measurement Subtopic ACFTB 1.2  Aviation and aircraft TOPIC ACFTB 2  PRINCIPLES OF FLIGHT Subtopic ACFTB 2.1  Forces acting on aircraft Subtopic ACFTB 2.2  Structural components and control of an aircraft Subtopic ACFTB 2.3  Flight envelope TOPIC ACFTB 3  AIRCRAFT CATEGORIES Subtopic ACFTB 3.1  Aircraft categories Subtopic ACFTB 3.2  Wake turbulence categories Subtopic ACFTB 3.3  ICAO approach categories Subtopic ACFTB 3.4  Environmental categories TOPIC ACFTB 4  AIRCRAFT DATA Subtopic ACFTB 4.1  Recognition Subtopic ACFTB 4.2  Performance data TOPIC ACFTB 5  AIRCRAFT ENGINES Subtopic ACFTB 5.1  Piston engines Subtopic ACFTB 5.2  Jet engines Subtopic ACFTB 5.3  Turboprop engines Subtopic ACFTB 5.4  Aviation fuels TOPIC ACFTB 6  AIRCRAFT SYSTEMS AND INSTRUMENTS Subtopic ACFTB 6.1  Flight instruments Subtopic ACFTB 6.2  Navigational instruments Subtopic ACFTB 6.3  Engine instruments Subtopic ACFTB 6.4  Aircraft systems TOPIC ACFTB 7  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFTB 7.1  Take-off factors Subtopic ACFTB 7.2  Climb factors Subtopic ACFTB 7.3  Cruise factors Subtopic ACFTB 7.4  Descent and initial approach factors Subtopic ACFTB 7.5  Final approach and landing factors Subtopic ACFTB 7.6  Economic factors Subtopic ACFTB 7.7  Environmental factors SUBJECT 7: HUMAN FACTORS TOPIC HUMB 1  INTRODUCTION TO HUMAN FACTORS Subtopic HUMB 1.1  Learning techniques Subtopic HUMB 1.2  Relevance of human factors for ATC Subtopic HUMB 1.3  Human factors and ATC TOPIC HUMB 2  HUMAN PERFORMANCE Subtopic HUMB 2.1  Individual behaviour Subtopic HUMB 2.2  Safety culture and professional conduct Subtopic HUMB 2.3  Health and well-being Subtopic HUMB 2.4  Teamwork Subtopic HUMB 2.5  Basic needs of people at work Subtopic HUMB 2.6  Stress TOPIC HUMB 3  HUMAN ERROR Subtopic HUMB 3.1  Dangers of error Subtopic HUMB 3.2  Definition of human error Subtopic HUMB 3.3  Classification of human error Subtopic HUMB 3.4  Risk analysis and risk management TOPIC HUMB 4  COMMUNICATION Subtopic HUMB 4.1  Importance of good communications in ATC Subtopic HUMB 4.2  Communication process Subtopic HUMB 4.3  Communication modes TOPIC HUMB 5  THE WORK ENVIRONMENT Subtopic HUMB 5.1  Ergonomics and the need for good design Subtopic HUMB 5.2  Equipment and tools Subtopic HUMB 5.3  Automation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPSB 1  ATC EQUIPMENT Subtopic EQPSB 1.1  Main types of ATC equipment TOPIC EQPSB 2  RADIO Subtopic EQPSB 2.1  Radio theory Subtopic EQPSB 2.2  Direction finding TOPIC EQPSB 3  COMMUNICATION EQUIPMENT Subtopic EQPSB 3.1  Radio communications Subtopic EQPSB 3.2  Voice communication between ATS units/positions Subtopic EQPSB 3.3  Data link communications Subtopic EQPSB 3.4  Airline communications TOPIC EQPSB 4  INTRODUCTION TO SURVEILLANCE Subtopic EQPSB 4.1  Surveillance concept in ATS TOPIC EQPSB 5  RADAR Subtopic EQPSB 5.1  Principles of radar Subtopic EQPSB 5.2  Primary radar Subtopic EQPSB 5.3  Secondary radar Subtopic EQPSB 5.4  Use of radars Subtopic EQPSB 5.5  Mode S TOPIC EQPSB 6  AUTOMATIC DEPENDENT SURVEILLANCE Subtopic EQPSB 6.1  Principles of automatic dependent surveillance Subtopic EQPSB 6.2  Use of automatic dependent surveillance TOPIC EQPSB 7  MULTILATERATION Subtopic EQPSB 7.1  Principles of multilateration Subtopic EQPSB 7.2  Use of multilateration TOPIC EQPSB 8  SURVEILLANCE DATA PROCESSING Subtopic EQPSB 8.1  Surveillance data networking Subtopic EQPSB 8.2  Working principles of surveillance data networking TOPIC EQPSB 9  FUTURE EQUIPMENT Subtopic EQPSB 9.1  New developments TOPIC EQPSB 10  AUTOMATION IN ATS Subtopic EQPSB 10.1  Principles of automation Subtopic EQPSB 10.2  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPSB 10.3  On-line data interchange Subtopic EQPSB 10.4  Systems used for the automatic dissemination of information TOPIC EQPSB 11  WORKING POSITIONS Subtopic EQPSB 11.1  Working position equipment Subtopic EQPSB 11.2  Aerodrome control Subtopic EQPSB 11.3  Approach control Subtopic EQPSB 11.4  Area control SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PENB 1  FAMILIARISATION Subtopic PENB 1.1  ATS and aerodrome facilities TOPIC PENB 2  AIRSPACE USERS Subtopic PENB 2.1  Civil aviation Subtopic PENB 2.2  Military Subtopic PENB 2.3  Expectations and requirements of pilots TOPIC PENB 3  CUSTOMER RELATIONS Subtopic PENB 3.1  Customer relations TOPIC PENB 4  ENVIRONMENTAL PROTECTION Subtopic PENB 4.1  Environmental protection Appendix 3 of Annex I AERODROME CONTROL VISUAL RATING (ADV) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(i)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 11: AERODROMES SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Aerodrome control service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Separation between departing aircraft Subtopic ATM 6.2  Separation of landing aircraft and preceding landing or departing aircraft Subtopic ATM 6.3  Time based wake turbulence longitudinal separation Subtopic ATM 6.4  Reduced separation minima TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems Subtopic ATM 7.2  Ground-based safety nets TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF AN AERODROME CONTROL SERVICE Subtopic ATM 10.1  Responsibility for the provision Subtopic ATM 10.2  Functions of aerodrome control tower Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Aeronautical ground lights Subtopic ATM 10.5  Information to aircraft by aerodrome control tower Subtopic ATM 10.6  Control of aerodrome traffic Subtopic ATM 10.7  Control of traffic in the traffic circuit Subtopic ATM 10.8  Runway in use SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Meteorological instruments Subtopic MET 2.2  Other sources of meteorological data SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Stabilised approach SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Take-off factors Subtopic ACFT 3.2  Climb factors Subtopic ACFT 3.3  Final approach and landing factors Subtopic ACFT 3.4  Economic factors Subtopic ACFT 3.5  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Recognition of aircraft types Subtopic ACFT 4.2  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to aerodrome TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Runway incursion SUBJECT 11: AERODROMES TOPIC AGA 1  AERODROME DATA, LAYOUT AND COORDINATION Subtopic AGA 1.1  Definitions Subtopic AGA 1.2  Coordination TOPIC AGA 2  MOVEMENT AREA Subtopic AGA 2.1  Movement area Subtopic AGA 2.2  Manoeuvring area Subtopic AGA 2.3  Runways TOPIC AGA 3  OBSTACLES Subtopic AGA 3.1  Obstacle-free airspace around aerodromes TOPIC AGA 4  MISCELLANEOUS EQUIPMENT Subtopic AGA 4.1  Location Appendix 4 of Annex I AERODROME CONTROL INSTRUMENT RATING FOR TOWER  ADI (TWR) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(ii)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 11: AERODROMES SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Aerodrome control service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry Subtopic ATM 5.2  Terrain clearance TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Separation between departing aircraft Subtopic ATM 6.2  Separation of departing aircraft from arriving aircraft Subtopic ATM 6.3  Separation of landing aircraft and preceding landing or departing aircraft Subtopic ATM 6.4  Time-based wake turbulence longitudinal separation Subtopic ATM 6.5  Reduced separation minima TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems Subtopic ATM 7.2  Ground-based safety nets TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF AN AERODROME CONTROL SERVICE Subtopic ATM 10.1  Responsibility for the provision Subtopic ATM 10.2  Functions of aerodrome control tower Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Aeronautical ground lights Subtopic ATM 10.5  Information to aircraft by aerodrome control tower Subtopic ATM 10.6  Control of aerodrome traffic Subtopic ATM 10.7  Control of traffic in the traffic circuit Subtopic ATM 10.8  Runway in use TOPIC ATM 11  PROVISION OF AERODROME CONTROL  INSTRUMENT Subtopic ATM 11.1  Low visibility operations and special VFR Subtopic ATM 11.2  Departing traffic Subtopic ATM 11.3  Arriving traffic Subtopic ATM 11.4  Aerodrome control service with advanced system support SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Meteorological instruments Subtopic MET 2.2  Other sources of meteorological data SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Stabilised approach Subtopic NAV 2.3  Instrument departures and arrivals Subtopic NAV 2.4  Satellite-based systems Subtopic NAV 2.5  PBN applications SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence Subtopic ACFT 2.2  Application of ICAO approach categories TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Take-off factors Subtopic ACFT 3.2  Climb factors Subtopic ACFT 3.3  Final approach and landing factors Subtopic ACFT 3.4  Economic factors Subtopic ACFT 3.5  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Recognition of aircraft types Subtopic ACFT 4.2  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to aerodrome TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Runway incursion SUBJECT 11: AERODROMES TOPIC AGA 1  AERODROME DATA, LAYOUT AND COORDINATION Subtopic AGA 1.1  Definitions Subtopic AGA 1.2  Coordination TOPIC AGA 2  MOVEMENT AREA Subtopic AGA 2.1  Movement area Subtopic AGA 2.2  Manoeuvring area Subtopic AGA 2.3  Runways TOPIC AGA 3  OBSTACLES Subtopic AGA 3.1  Obstacle-free airspace around aerodromes TOPIC AGA 4  MISCELLANEOUS EQUIPMENT Subtopic AGA 4.1  Location Appendix 5 of Annex I APPROACH CONTROL PROCEDURAL RATING (APP) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(iii)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 11: AERODROMES SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Air traffic control (ATC) service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management Subtopic ATM 1.5  Airspace management (ASM) TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry Subtopic ATM 5.2  Terrain clearance TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Vertical separation Subtopic ATM 6.2  Horizontal separation Subtopic ATM 6.3  Delegation of separation TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF CONTROL SERVICE Subtopic ATM 10.1  Responsibility and processing of information Subtopic ATM 10.2  Approach control Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Handling traffic TOPIC ATM 11  HOLDING Subtopic ATM 11.1  General holding procedures Subtopic ATM 11.2  Approaching aircraft SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Sources of meteorological information SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Stabilised approach Subtopic NAV 2.3  Instrument departures and arrivals Subtopic NAV 2.4  Navigational assistance Subtopic NAV 2.5  Satellite-based systems Subtopic NAV 2.6  PBN applications SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence Subtopic ACFT 2.2  Application of ICAO approach categories TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Climb factors Subtopic ACFT 3.2  Cruise factors Subtopic ACFT 3.3  Descent and initial approach factors Subtopic ACFT 3.4  Final approach and landing factors Subtopic ACFT 3.5  Economic factors Subtopic ACFT 3.6  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to approach control unit TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Diversions SUBJECT 11: AERODROMES TOPIC AGA 1  AERODROME DATA, LAYOUT AND COORDINATION Subtopic AGA 1.1  Definitions Subtopic AGA 1.2  Coordination TOPIC AGA 2  MOVEMENT AREA Subtopic AGA 2.1  Movement area Subtopic AGA 2.2  Manoeuvring area Subtopic AGA 2.3  Runways TOPIC AGA 3  OBSTACLES Subtopic AGA 3.1  Obstacle-free airspace around aerodromes TOPIC AGA 4  MISCELLANEOUS EQUIPMENT Subtopic AGA 4.1  Location Appendix 6 of Annex I AREA CONTROL PROCEDURAL RATING (ACP) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(iv)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Air traffic control (ATC) service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management Subtopic ATM 1.5  Airspace management (ASM) TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry Subtopic ATM 5.2  Terrain clearance TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Vertical separation Subtopic ATM 6.2  Horizontal separation TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF CONTROL SERVICE Subtopic ATM 10.1  Responsibility and processing of information Subtopic ATM 10.2  Area control Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Handling traffic TOPIC ATM 11  HOLDING Subtopic ATM 11.1  General holding procedures Subtopic ATM 11.2  Holding aircraft SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Sources of meteorological information SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Navigational assistance Subtopic NAV 2.3  PBN applications SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Climb factors Subtopic ACFT 3.2  Cruise factors Subtopic ACFT 3.3  Descent factors Subtopic ACFT 3.4  Economic factors Subtopic ACFT 3.5  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to area control centre TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Diversions Appendix 7 of Annex I APPROACH CONTROL SURVEILLANCE RATING (APS) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(v)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 11: AERODROMES SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Air traffic control (ATC) service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management Subtopic ATM 1.5  Airspace management (ASM) TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry Subtopic ATM 5.2  Terrain clearance TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Vertical separation Subtopic ATM 6.2  Longitudinal separation in a surveillance environment Subtopic ATM 6.3  Delegation of separation Subtopic ATM 6.4  Wake turbulence distance-based separation Subtopic ATM 6.5  Separation based on ATS surveillance systems TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems Subtopic ATM 7.2  Ground-based safety nets TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF CONTROL SERVICE Subtopic ATM 10.1  Responsibility and processing of information Subtopic ATM 10.2  ATS surveillance service Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Handling traffic Subtopic ATM 10.5  Control service with advanced system support TOPIC ATM 11  HOLDING Subtopic ATM 11.1  General holding procedures Subtopic ATM 11.2  Approaching aircraft Subtopic ATM 11.3  Holding in a surveillance environment TOPIC ATM 12  IDENTIFICATION Subtopic ATM 12.1  Establishment of identification Subtopic ATM 12.2  Maintenance of identification Subtopic ATM 12.3  Loss of identity Subtopic ATM 12.4  Position Information Subtopic ATM 12.5  Transfer of identity SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Sources of meteorological information SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Stabilised approach Subtopic NAV 2.3  Instrument departures and arrivals Subtopic NAV 2.4  Navigational assistance Subtopic NAV 2.5  Satellite-based systems Subtopic NAV 2.6  PBN applications SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence Subtopic ACFT 2.2  Application of ICAO approach categories TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Climb factors Subtopic ACFT 3.2  Cruise factors Subtopic ACFT 3.3  Descent and initial approach factors Subtopic ACFT 3.4  Final approach and landing factors Subtopic ACFT 3.5  Economic factors Subtopic ACFT 3.6  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems Subtopic EQPS 3.4  Use of ATS surveillance system Subtopic EQPS 3.5  Advanced systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation Subtopic EQPS 5.4  Surveillance equipment degradation Subtopic EQPS 5.5  ATC processing system degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to approach control unit TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Diversions Subtopic ABES 3.6  Transponder failure SUBJECT 11: AERODROMES TOPIC AGA 1  AERODROME DATA, LAYOUT AND COORDINATION Subtopic AGA 1.1  Definitions Subtopic AGA 1.2  Coordination TOPIC AGA 2  MOVEMENT AREA Subtopic AGA 2.1  Movement area Subtopic AGA 2.2  Manoeuvring area Subtopic AGA 2.3  Runways TOPIC AGA 3  OBSTACLES Subtopic AGA 3.1  Obstacle-free airspace around aerodromes TOPIC AGA 4  MISCELLANEOUS EQUIPMENT Subtopic AGA 4.1  Location Appendix 8 of Annex I AREA CONTROL SURVEILLANCE RATING (ACS) (Reference: Annex I  PART ATCO Subpart D, Section 2, ATCO.D.010(a)(2)(vi)) TABLE OF CONTENTS SUBJECT 1: INTRODUCTION TO THE COURSE SUBJECT 2: AVIATION LAW SUBJECT 3: AIR TRAFFIC MANAGEMENT SUBJECT 4: METEOROLOGY SUBJECT 5: NAVIGATION SUBJECT 6: AIRCRAFT SUBJECT 7: HUMAN FACTORS SUBJECT 8: EQUIPMENT AND SYSTEMS SUBJECT 9: PROFESSIONAL ENVIRONMENT SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS SUBJECT 1: INTRODUCTION TO THE COURSE TOPIC INTR 1  COURSE MANAGEMENT Subtopic INTR 1.1  Course introduction Subtopic INTR 1.2  Course administration Subtopic INTR 1.3  Study material and training documentation TOPIC INTR 2  INTRODUCTION TO THE ATC TRAINING COURSE Subtopic INTR 2.1  Course content and organisation Subtopic INTR 2.2  Training ethos Subtopic INTR 2.3  Assessment process SUBJECT 2: AVIATION LAW TOPIC LAW 1  ATCO LICENSING/CERTIFICATE OF COMPETENCE Subtopic LAW 1.1  Privileges and conditions TOPIC LAW 2  RULES AND REGULATIONS Subtopic LAW 2.1  Reports Subtopic LAW 2.2  Airspace TOPIC LAW 3  ATC SAFETY MANAGEMENT Subtopic LAW 3.1  Feedback process Subtopic LAW 3.2  Safety Investigation SUBJECT 3: AIR TRAFFIC MANAGEMENT TOPIC ATM 1  PROVISION OF SERVICES Subtopic ATM 1.1  Air traffic control (ATC) service Subtopic ATM 1.2  Flight information service (FIS) Subtopic ATM 1.3  Alerting service (ALRS) Subtopic ATM 1.4  ATS system capacity and air traffic flow management Subtopic ATM 1.5  Airspace management (ASM) TOPIC ATM 2  COMMUNICATION Subtopic ATM 2.1  Effective communication TOPIC ATM 3  ATC CLEARANCES AND ATC INSTRUCTIONS Subtopic ATM 3.1  ATC clearances Subtopic ATM 3.2  ATC instructions TOPIC ATM 4  COORDINATION Subtopic ATM 4.1  Necessity for coordination Subtopic ATM 4.2  Tools and methods for coordination Subtopic ATM 4.3  Coordination procedures TOPIC ATM 5  ALTIMETRY AND LEVEL ALLOCATION Subtopic ATM 5.1  Altimetry Subtopic ATM 5.2  Terrain clearance TOPIC ATM 6  SEPARATIONS Subtopic ATM 6.1  Vertical separation Subtopic ATM 6.2  Longitudinal separation in a surveillance environment Subtopic ATM 6.3  Wake turbulence distance-based separation Subtopic ATM 6.4  Separation based on ATS surveillance systems TOPIC ATM 7  AIRBORNE COLLISION AVOIDANCE SYSTEMS AND GROUND-BASED SAFETY NETS Subtopic ATM 7.1  Airborne collision avoidance systems Subtopic ATM 7.2  Ground-based safety nets TOPIC ATM 8  DATA DISPLAY Subtopic ATM 8.1  Data management TOPIC ATM 9  OPERATIONAL ENVIRONMENT (SIMULATED) Subtopic ATM 9.1  Integrity of the operational environment Subtopic ATM 9.2  Verification of the currency of operational procedures Subtopic ATM 9.3  Handover-takeover TOPIC ATM 10  PROVISION OF CONTROL SERVICE Subtopic ATM 10.1  Responsibility and processing of information Subtopic ATM 10.2  ATS surveillance service Subtopic ATM 10.3  Traffic management process Subtopic ATM 10.4  Handling traffic Subtopic ATM 10.5  Control service with advanced system support TOPIC ATM 11  HOLDING Subtopic ATM 11.1  General holding procedures Subtopic ATM 11.2  Holding aircraft Subtopic ATM 11.3  Holding in a surveillance environment TOPIC ATM 12  IDENTIFICATION Subtopic ATM 12.1  Establishment of identification Subtopic ATM 12.2  Maintenance of identification Subtopic ATM 12.3  Loss of identity Subtopic ATM 12.4  Position Information Subtopic ATM 12.5  Transfer of identity SUBJECT 4: METEOROLOGY TOPIC MET 1  METEOROLOGICAL PHENOMENA Subtopic MET 1.1  Meteorological phenomena TOPIC MET 2  SOURCES OF METEOROLOGICAL DATA Subtopic MET 2.1  Sources of meteorological information SUBJECT 5: NAVIGATION TOPIC NAV 1  MAPS AND AERONAUTICAL CHARTS Subtopic NAV 1.1  Maps and charts TOPIC NAV 2  INSTRUMENT NAVIGATION Subtopic NAV 2.1  Navigational systems Subtopic NAV 2.2  Navigational assistance Subtopic NAV 2.3  PBN applications SUBJECT 6: AIRCRAFT TOPIC ACFT 1  AIRCRAFT INSTRUMENTS Subtopic ACFT 1.1  Aircraft instruments TOPIC ACFT 2  AIRCRAFT CATEGORIES Subtopic ACFT 2.1  Wake turbulence TOPIC ACFT 3  FACTORS AFFECTING AIRCRAFT PERFORMANCE Subtopic ACFT 3.1  Climb factors Subtopic ACFT 3.2  Cruise factors Subtopic ACFT 3.3  Descent factors Subtopic ACFT 3.4  Economic factors Subtopic ACFT 3.5  Environmental factors TOPIC ACFT 4  AIRCRAFT DATA Subtopic ACFT 4.1  Performance data SUBJECT 7: HUMAN FACTORS TOPIC HUM 1  PSYCHOLOGICAL FACTORS Subtopic HUM 1.1  Cognitive TOPIC HUM 2  MEDICAL AND PHYSIOLOGICAL FACTORS Subtopic HUM 2.1  Fatigue Subtopic HUM 2.2  Fitness TOPIC HUM 3  SOCIAL AND ORGANISATIONAL FACTORS Subtopic HUM 3.1  Team resource management (TRM) Subtopic HUM 3.2  Teamwork and team roles Subtopic HUM 3.3  Responsible behaviour TOPIC HUM 4  STRESS Subtopic HUM 4.1  Stress Subtopic HUM 4.2  Stress management TOPIC HUM 5  HUMAN ERROR Subtopic HUM 5.1  Human error Subtopic HUM 5.2  Violation of rules TOPIC HUM 6  COLLABORATIVE WORK Subtopic HUM 6.1  Communication Subtopic HUM 6.2  Collaborative work within the same area of responsibility Subtopic HUM 6.3  Collaborative work between different areas of responsibility Subtopic HUM 6.4  Controller/pilot cooperation SUBJECT 8: EQUIPMENT AND SYSTEMS TOPIC EQPS 1  VOICE COMMUNICATIONS Subtopic EQPS 1.1  Radio communications Subtopic EQPS 1.2  Other voice communications TOPIC EQPS 2  AUTOMATION IN ATS Subtopic EQPS 2.1  Aeronautical fixed telecommunication network (AFTN) Subtopic EQPS 2.2  Automatic data interchange TOPIC EQPS 3  CONTROLLER WORKING POSITION Subtopic EQPS 3.1  Operation and monitoring of equipment Subtopic EQPS 3.2  Situation displays and information systems Subtopic EQPS 3.3  Flight data systems Subtopic EQPS 3.4  Use of ATS surveillance system Subtopic EQPS 3.5  Advanced systems TOPIC EQPS 4  FUTURE EQUIPMENT Subtopic EQPS 4.1  New developments TOPIC EQPS 5  EQUIPMENT AND SYSTEMS LIMITATIONS AND DEGRADATION Subtopic EQPS 5.1  Reaction to limitations Subtopic EQPS 5.2  Communication equipment degradation Subtopic EQPS 5.3  Navigational equipment degradation Subtopic EQPS 5.4  Surveillance equipment degradation Subtopic EQPS 5.5  ATC processing system degradation SUBJECT 9: PROFESSIONAL ENVIRONMENT TOPIC PEN 1  FAMILIARISATION Subtopic PEN 1.1  Study visit to area control centre TOPIC PEN 2  AIRSPACE USERS Subtopic PEN 2.1  Contributors to civil ATS operations Subtopic PEN 2.2  Contributors to military ATS operations TOPIC PEN 3  CUSTOMER RELATIONS Subtopic PEN 3.1  Provision of services and user requirements TOPIC PEN 4  ENVIRONMENTAL PROTECTION Subtopic PEN 4.1  Environmental protection SUBJECT 10: ABNORMAL AND EMERGENCY SITUATIONS TOPIC ABES 1  ABNORMAL AND EMERGENCY SITUATIONS (ABES) Subtopic ABES 1.1  Overview of ABES TOPIC ABES 2  SKILLS IMPROVEMENT Subtopic ABES 2.1  Communication effectiveness Subtopic ABES 2.2  Avoidance of mental overload Subtopic ABES 2.3  Air/ground cooperation TOPIC ABES 3  PROCEDURES FOR ABNORMAL AND EMERGENCY SITUATIONS Subtopic ABES 3.1  Application of procedures for ABES Subtopic ABES 3.2  Radio failure Subtopic ABES 3.3  Unlawful interference and aircraft bomb threat Subtopic ABES 3.4  Strayed or unidentified aircraft Subtopic ABES 3.5  Diversions Subtopic ABES 3.6  Transponder failure ANNEX II PART ATCO.AR REQUIREMENTS FOR COMPETENT AUTHORITIES SUBPART A GENERAL REQUIREMENTS ATCO.AR.A.001 Scope This Part, set out in this Annex, establishes the administrative requirements applicable to the competent authorities with responsibility for the issue, maintenance, suspension or revocation of licences, ratings, endorsements and medical certificates for air traffic controllers and certification and oversight of training organisations and aero-medical centres. ATCO.AR.A.005 Personnel (a) Competent authorities shall produce and update every two years an assessment of the human resources needed to perform their oversight functions, based on the analysis of the processes required by this Regulation and their application. (b) Personnel authorised by the competent authority to carry out certification and/or oversight tasks shall be empowered to perform as a minimum the following tasks: (1) examine documents, including licences, certificates, records, data, procedures and any other material relevant to the execution of the required task; (2) take copies of or extracts from such records, data, procedures and other material; (3) ask for an explanation; (4) enter relevant premises and operating sites; (5) perform audits and inspections, including unannounced inspections; (6) take or initiate enforcement measures as appropriate. (c) The competent authority may authorise its personnel to conduct assessments leading to the issue, revalidation and renewal of a unit endorsement provided that they meet the requirements set out in ATCO.C.045, with the exception of point (d)(1). Familiarity with the current operational practices and procedures of the unit, where the assessment is taking place, shall however be ensured. ATCO.AR.A.010 Tasks of the competent authorities (a) The tasks of the competent authorities shall include: (1) the issue, suspension and revocation of licences, ratings, endorsements and of medical certificates; (2) the issue of temporary OJTI authorisations according to ATCO.C.025; (3) the issue of temporary assessor authorisations according to ATCO.C.065; (4) the revalidation and renewal of endorsements; (5) the revalidation, renewal and limitation of medical certificates following referral by the AME or AeMC; (6) the issue, revalidation, renewal, suspension, revocation, limitation and change of aero-medical examiner certificates; (7) the issue, suspension, revocation and limitation of training organisation certificates and of the certificates of aero-medical centres; (8) the approval of training courses, plans and unit competence schemes, as well as assessment methods; (9) the approval of the assessment method for the demonstration of language proficiency and the establishment of requirements applicable to language assessment bodies according to ATCO.B.040; (10) the approval of the need for the extended level (level five) language proficiency in accordance with ATCO.B.030(d); (11) the monitoring of training organisations, including their training courses and plans; (12) the approval and monitoring of the unit competence schemes; (13) the establishment of appropriate appeal procedures and notification mechanisms; (14) facilitating the recognition and exchange of licences, including the transfer of the records of air traffic controllers and return of the old licence to the issuing competent authority according to ATCO.A.010; (15) facilitating the recognition of training organisation certificates and course approvals. ATCO.AR.A.015 Means of compliance (a) The Agency shall develop Acceptable Means of Compliance (AMC) that may be used to establish compliance with Regulation (EC) No 216/2008 and its implementing rules. When AMC are complied with, the related requirements of the implementing rules are met. (b) Alternative means of compliance may be used to establish compliance with the implementing rules. (c) The competent authority shall establish a system to consistently evaluate that all alternative means of compliance used by itself or by organisations and persons under its oversight allow the establishment of compliance with Regulation (EC) No 216/2008 and its implementing rules. (d) The competent authority shall evaluate all alternative means of compliance proposed by an organisation in accordance with ATCO.OR.B.005 by analysing the documentation provided and, if considered necessary, conducting an inspection of the organisation. When the competent authority finds that the alternative means of compliance are in accordance with the implementing rules, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be implemented and, if applicable, amend the approval or certificate of the applicant accordingly; (2) notify the Agency of their content, including copies of all relevant documentation; and (3) inform other Member States about alternative means of compliance that were accepted. (e) When the competent authority itself uses alternative means of compliance to achieve compliance with Regulation (EC) No 216/2008 and its implementing rules it shall: (1) make them available to all organisations and persons under its oversight; and (2) notify the Agency without undue delay. The competent authority shall provide the Agency with a full description of the alternative means of compliance, including any revisions to procedures that may be relevant, as well as an assessment demonstrating that the implementing rules are met. ATCO.AR.A.020 Information to the Agency (a) The competent authority shall without undue delay notify the Agency in case of any significant problems with the implementation of Regulation (EC) No 216/2008 and this Regulation. (b) The competent authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received. ATCO.AR.A.025 Immediate reaction to a safety problem (a) Without prejudice to Regulation (EU) No 376/2014 of the European Parliament and of the Council (1), the competent authority shall implement a system to appropriately collect, analyse and disseminate safety information. (b) The Agency shall implement a system to appropriately analyse any relevant safety information received and without undue delay provide to Member States and the Commission any information, including recommendations or corrective actions to be taken, necessary for them to react in a timely manner to a safety problem involving products, parts, appliances, persons or organisations subject to Regulation (EC) No 216/2008 and its implementing rules. (c) Upon receiving the information referred to in points (a) and (b), the competent authority shall take adequate measures to address the safety problem. (d) Measures taken in accordance with point (c) shall immediately be notified to all persons or organisations which need to comply with them under Regulation (EC) No 216/2008 and its implementing rules. The competent authority shall also notify those measures to the Agency and, when combined action is required, to the other Member States concerned. SUBPART B MANAGEMENT ATCO.AR.B.001 Management system (a) The competent authority shall establish and maintain a management system, including as a minimum: (1) documented policies and procedures to describe its organisation, means and methods to achieve compliance with Regulation (EC) No 216/2008 and this Regulation. The procedures shall be kept up to date and serve as the basic working documents within that competent authority for all related tasks; (2) a sufficient number of personnel, including licensing and certification inspectors, to perform its tasks and discharge its responsibilities. Such personnel shall be qualified to perform their allocated tasks and have the necessary knowledge, experience, initial, on-the-job and recurrent training to ensure continuing competence. A system shall be in place to plan the availability of personnel in order to ensure the proper completion of all related tasks; (3) adequate facilities and office accommodation to perform the allocated tasks; (4) a function to monitor compliance of the management system with the relevant requirements and adequacy of the procedures, including the establishment of an internal audit process and a safety risk management process. Compliance monitoring shall include a feedback system of audit findings to the senior management of the competent authority to ensure implementation of corrective actions as necessary; and (5) a person or group of persons ultimately responsible to the senior management of the competent authority for the compliance monitoring function. (b) The competent authority shall, for each field of activity included in the management system, appoint one or more persons with the overall responsibility for the management of the relevant task(s). (c) The competent authority shall establish procedures for the participation in the exchange of all necessary information and assistance with other competent authorities concerned, including information exchange on all findings raised and follow-up actions taken as a result of oversight of persons and organisations exercising activities in the territory of a Member State, but certified by the competent authority of another Member State or the Agency. (d) A copy of the procedures related to the management system and their amendments shall be made available to the Agency for the purpose of standardisation. ATCO.AR.B.005 Allocation of tasks to qualified entities (a) If the competent authority allocates tasks related to the initial certification or continuous oversight of persons or organisations subject to Regulation (EC) No 216/2008 and its implementing rules, they shall only be allocated to qualified entities. When allocating tasks, the competent authority shall ensure that it has: (1) a system in place to initially and continuously assess that the qualified entity complies with Annex V to Regulation (EC) No 216/2008. This system and the results of the assessments shall be documented; (2) established a documented agreement with a qualified entity, approved by both parties at the appropriate management level, which clearly defines: (i) the tasks to be performed; (ii) the declarations, reports and records to be provided; (iii) the technical conditions to be met in performing such tasks; (iv) the related liability coverage; and (v) the protection given to information acquired in carrying out such tasks. (b) The competent authority shall ensure that the internal audit process and a safety risk management process required by ATCO.AR.B.001(a)(4) cover all certification or oversight tasks performed on its behalf. ATCO.AR.B.010 Changes to the management system (a) The competent authority shall have a system in place to identify changes that affect its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and this Regulation. It shall enable it to take action, as appropriate, to ensure that the management system remains adequate and effective. (b) The competent authority shall update its management system to reflect any change to Regulation (EC) No 216/2008 and this Regulation in a timely manner in order to ensure effective implementation. (c) The competent authority shall notify the Agency of changes affecting its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and this Regulation. ATCO.AR.B.015 Record keeping (a) Competent authorities shall maintain a list of all organisation certificates and personnel licences and certificates they issue. (b) The competent authority shall establish a system of record keeping providing for adequate storage, accessibility and reliable traceability of: (1) the management system's documented policies and procedures; (2) training, qualification and authorisation of its personnel; (3) the allocation of tasks, covering the elements required by ATCO.AR.B.005 as well as the details of tasks allocated; (4) certification processes and continuing oversight of certified organisations; (5) details of courses provided by training organisations; (6) processes for the issue of licences, ratings, endorsements and certificates, and for the continuing oversight of the holders of those licences, ratings, endorsements and certificates; (7) continuing oversight of persons and organisations exercising activities within the territory of the Member State, but certified by the competent authority of another Member State, as agreed between these authorities; (8) findings, corrective actions and date of action closure; (9) enforcement measures taken; (10) safety information and follow-up measures; (11) the use of flexibility provisions in accordance with Article 14 of Regulation (EC) No 216/2008; and (12) the evaluation and notification to the Agency of alternative means of compliance proposed by organisations and the assessment of alternative means of compliance used by the competent authority itself. (c) Records shall be kept for a minimum period of 5 years and with regard to personnel licences for a minimum period of 10 years after the expiry of the last endorsement on the licence, subject to applicable data protection law. SUBPART C OVERSIGHT AND ENFORCEMENT ATCO.AR.C.001 Oversight (a) The competent authority shall verify: (1) compliance with requirements applicable to organisations or persons prior to the issue of an organisation certificate or personnel licence, certificate, rating or endorsement, as applicable; (2) the continued compliance with the applicable requirements and the conditions attached to the training organisation's certificate, as well as the applicable requirements for training courses, plans and schemes it has approved and requirements applicable to personnel; (3) implementation of appropriate safety measures mandated by the competent authority as defined in ATCO.AR.A.025(c) and (d). (b) This verification shall: (1) be supported by documentation specifically intended to provide guidance to the personnel responsible for safety oversight in order to perform their functions; (2) provide persons and organisations concerned with the results of the safety oversight activity; (3) be based on audits and inspections including, as appropriate, unannounced inspections; and (4) provide the competent authority with the evidence needed in case further action is required, including the measures foreseen in ATCO.AR.C.010 and ATCO.AR.E.015. (c) The scope of oversight shall be determined on the basis of the scope and results of past oversight activities and safety priorities. (d) Without prejudice to the competencies of the Member States, the scope and results of oversight of activities performed in the territory of a Member State by persons or organisations established or residing in another Member State shall be determined on the basis of the safety priorities, as well as past oversight activities. (e) Where the activity of a person or organisation involves more than one Member State, the competent authority responsible for the oversight according to points (a) to (c) may agree to specific alternative oversight arrangements with the other competent authority(ies). Any person or organisation subject to such agreement shall be informed of its existence and of its scope. ATCO.AR.C.005 Oversight programme (a) The competent authority shall establish and maintain an oversight programme covering the oversight activities required by ATCO.AR.C.001. (b) For organisations certified by the competent authority the oversight programme shall be developed taking into account the specific nature of the organisation, the complexity of its activities and past certification and/or oversight activities. It shall include within each oversight planning cycle: (1) audits and inspections, if needed, including unannounced inspections as appropriate; and (2) meetings convened between the management of the training organisation and the competent authority to ensure that both remain informed of significant issues. (c) For organisations certified by the competent authority an oversight planning cycle not exceeding 24 months shall be applied. The oversight planning cycle may be reduced if there is evidence that the safety performance of the organisation has decreased. The oversight planning cycle may be extended to a maximum of 36 months if the competent authority has established that during the previous 24 months: (1) the organisation has demonstrated an effective identification of aviation safety hazards and management of associated risks; and (2) the organisation has continuously demonstrated under ATCO.OR.B.015 that it has full control over all changes; and (3) no level 1 findings have been issued; and (4) all corrective actions have been implemented within the time period accepted or extended by the competent authority as defined in ATCO.AR.E.015. The oversight planning cycle may be further extended to a maximum of 48 months if, in addition to the above, the organisation has established, and the competent authority has approved, an effective continuous reporting system to the competent authority on the safety performance and regulatory compliance of the organisation itself. (d) The oversight programme for training organisations shall include the monitoring of training standards including the sampling of training delivery if appropriate. (e) For persons holding a licence, rating or endorsement issued by the competent authority the oversight programme shall include inspections, including unannounced inspections, if appropriate. ATCO.AR.C.010 Findings and enforcement measures for personnel (a) If during oversight or by any other means evidence is found by the competent authority responsible for the oversight in accordance with ATCO.AR.C.001 that shows non-compliance with the applicable requirements by a person holding a licence issued in accordance with this Regulation, the competent authority shall raise a finding, record it and communicate it in writing to the licence holder, as well as communicate the finding to the employing organisation, if applicable. (b) When the competent authority that raised the finding is the competent authority responsible for the issuing of the licence: (1) it may suspend or revoke the licence, rating or endorsement, as applicable, when a safety issue has been identified; and (2) it shall take any further enforcement measures necessary to prevent the continuation of the non-compliance. (c) When the competent authority that raised the finding is not the competent authority responsible for the issuing of the licence, it shall inform the competent authority that issued the licence. In this case, the competent authority that issued the licence shall take action in accordance with point (b) and inform the competent authority that raised the finding. SUBPART D ISSUE, REVALIDATION, RENEWAL, SUSPENSIONAND REVOCATION OF LICENCES, RATINGS AND ENDORSEMENTS ATCO.AR.D.001 Procedure for the issue, revalidation and renewal of licences, ratings, endorsements and authorisations (a) The competent authority shall establish procedures for the application, issue and exchange of licences, issue of ratings and endorsements, as well as the revalidation and renewal of endorsements. These procedures may include: (1) the issue of temporary OJTI authorisation and temporary assessor authorisation; and (2) if applicable, the authorisation for assessors to revalidate and renew unit endorsements in which case assessors shall submit all records, reports and any other information to the competent authority as defined in such procedures. (b) Upon receiving an application and, if relevant, any supporting documentation, the competent authority shall verify the application completeness and whether the applicant meets the requirements set out in Annex I. (c) If the applicant meets the applicable requirements, the competent authority shall issue, revalidate or renew, when appropriate, the relevant licence, rating(s) and endorsement(s) using the format for licences established in Appendix 1 of Annex II. The temporary OJTI authorisation referred to in ATCO.C.025 and the temporary assessor authorisation referred to in ATCO.C.065 shall be issued as a separate document wherein the privileges of the holder as well as the validity of the authorisation shall be specified. (d) For the purpose of reducing unnecessary administrative burden, the competent authority may establish procedures for establishing a unique date of validity for several endorsements. In any case, the validity periods of the endorsements concerned shall not be extended. (e) The competent authority shall replace the air traffic controller licence if necessary for administrative reasons and when point (XIIa) of the licence is completed and no further space remains. The date of the first issue of the ratings and rating endorsements shall be transferred to the new licence. ATCO.AR.D.005 Revocation and suspension of licences, ratings and endorsements (a) For the purpose of ATCO.A.020 the competent authority shall establish administrative procedures for the suspension and revocation of licences, ratings and endorsements. (b) The competent authority may suspend the licence in the case of provisional inability not being terminated according to the procedures referred to in ATCO.A.015(e). (c) The competent authority shall suspend or revoke a licence, rating or endorsement in accordance with ATCO.AR.C.010 in particular in the following circumstances: (1) exercising the privileges of the licence when the licence holder no longer complies with the applicable requirements of this Regulation; (2) obtaining a student air traffic controller or an air traffic controller licence, rating, endorsement or certificate by falsification of submitted documentary evidence; (3) falsification of the licence or certificate records; (4) exercising the privileges of the licence, rating(s) or endorsement(s) under the influence of psychoactive substances. (d) In cases of suspension or revocation of licences, ratings and endorsements, the competent authority shall inform the licence holder in writing of this decision and of their right of appeal in accordance with the procedures established in ATCO.AR.A.010(a)(14). The suspension or revocation of the assessor endorsement should be notified to the relevant air navigation service provider as well. (e) The competent authority shall also suspend or revoke a licence, rating or endorsement upon written request of the licence holder. SUBPART E CERTIFICATION PROCEDURE FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS AND APPROVAL OF TRAINING COURSES ATCO.AR.E.001 Application and certification procedure for training organisations (a) Upon receiving an application for the issue of a training organisation certificate, the competent authority shall verify the training organisation's compliance with the requirements set out in Annex III. (b) If the applicant training organisation fulfils the applicable requirements, the competent authority shall issue a certificate using the format established in Appendix 2 of Annex II. (c) To enable an organisation to implement changes without prior competent authority's approval in accordance with ATCO.OR.B.015 and ATCO.AR.E.010(c), the competent authority shall approve the procedure submitted by the training organisation defining the scope of such changes and describing how such changes will be managed and notified. ATCO.AR.E.005 Approval of training courses and training plans (a) The competent authority shall approve training courses and training plans developed in accordance with the requirements laid down in ATCO.OR.D.001. (b) Following an exchange of a licence according to ATCO.A.010 the competent authority shall approve or reject the unit endorsement course established in accordance with ATCO.B.020(b) and (c) not later than six weeks after presentation of the application for the approval of the course, and ensure that the principles of non-discrimination and proportionality are respected. ATCO.AR.E.010 Changes to the training organisations (a) Upon receiving an application for a change that requires prior approval in accordance with ATCO.OR.B.015, the competent authority shall verify the training organisation's compliance with the requirements set out in Annex III before the issue of the approval. The competent authority shall approve the conditions under which the organisation may operate during the change, unless the competent authority determines that the change cannot be implemented. After having verified that the training organisation complies with the applicable requirements, the competent authority shall approve the change. (b) Without prejudice to any additional enforcement measures in accordance with ATCO.AR.E.015, when the organisation implements changes requiring prior approval without having received the competent authority's approval as defined in point (a), the competent authority shall take immediate and adequate action. (c) For changes not requiring prior approval, the competent authority shall approve a procedure developed by the training organisation in accordance with ATCO.OR.B.015 defining the scope of such changes and its management and notification mechanism. In the continuous oversight process the competent authority shall assess the information provided in the notification to verify whether actions taken comply with the approved procedures and applicable requirements. ATCO.AR.E.015 Findings and corrective actions (a) The competent authority shall have a system to analyse findings for their safety significance. (b) A level 1 finding shall be issued by the competent authority when any significant non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and this Regulation, with the training organisation's procedures and manuals, with the type(s) of training and/or service(s) provided or certificate(s) which lowers or seriously endangers safety and/or results in a significant degradation of the training provided. A level 1 finding shall include, but shall not be limited to: (1) failure to give the competent authority access to the training organisation's facilities as defined in ATCO.OR.B.025 during normal operating hours and after two written requests; (2) obtaining or maintaining the validity of the training organisation certificate by falsification of submitted documentary evidence; (3) evidence of malpractice or fraudulent use of the training organisation certificate; and (4) the lack of an accountable manager. (c) A level 2 finding shall be issued by the competent authority when any non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and this Regulation, with the training organisation's procedures and manuals, with the type(s) of training and/or service(s) provided or certificate(s) which could lower or endanger safety and/or could result in a degradation of the training provided. (d) When a finding is detected during oversight or by any other means, the competent authority shall, without prejudice to any additional action required by Regulation (EC) No 216/2008 and this Regulation, communicate the finding to the training organisation in writing and request corrective action to address the non-compliance(s) identified. (1) In the case of level 1 findings the competent authority shall take immediate and appropriate action to prohibit or limit activities, and if appropriate, it shall take action to revoke the certificate or to limit or suspend it in whole or in part, depending upon the extent of the finding, until successful corrective action has been taken by the training organisation. (2) In the case of level 2 findings the competent authority shall: (i) grant the training organisation a corrective action implementation period included in an action plan appropriate to the nature of the finding; and (ii) assess the corrective action and implementation plan proposed by the training organisation and, if the assessment concludes that they are sufficient to address the non-compliance(s), accept these. (3) Where a training organisation fails to submit an acceptable corrective action plan, or to perform the corrective action within the time period accepted or extended by the competent authority, the finding shall be raised to a level 1 finding, and action shall be taken as laid down in point (d)(1). (e) The competent authority shall record all findings it has raised and, where applicable, the enforcement measures it has applied, as well as all corrective actions and the date of action closure for findings. SUBPART F SPECIFIC REQUIREMENTS RELATING TO AERO-MEDICAL CERTIFICATION SECTION 1 General requirements ATCO.AR.F.001 Aero-medical centres and aero-medical certification By way of derogation from Subparts A, B and C, with regard to aero-medical centres (AeMCs) and aero-medical certification, the competent authority shall apply the following provisions of Annex VI to Commission Regulation (EU) No 1178/2011 (the Aircrew Regulation) (2), with the exclusion of all references to general medical practitioners (GMPs):  Subpart ARA.GEN,  Subpart ARA.AeMC,  ARA.MED.120 Medical assessors,  ARA.MED.125 Referral to the licensing authority,  ARA.MED.150 Record keeping,  ARA.MED.200 Procedure for the issue, revalidation, renewal or change of an AME certificate,  ARA.MED.245 Continuing oversight,  ARA.MED.250 Limitation, suspension or revocation of an AME certificate,  ARA.MED.255 Enforcement measures,  ARA.MED.315 Review of examination reports, and  ARA.MED.325 Review procedure. SECTION 2 Documentation ATCO.AR.F.005 Medical certificate The medical certificate shall conform to the following specifications: (a) Content: (1) State in which the ATCO licence has been issued or applied for (I); (2) Class of medical certificate (II); (3) Certificate number commencing with the UN country code of the state in which the ATCO licence has been issued or applied for and followed by a code of numbers and/or letters in Arabic numerals and Latin script (III); (4) Name of the holder (IV); (5) Nationality of the holder (VI); (6) Date of birth of the holder (XIV); (7) Signature of the holder (VII); (8) Limitation(s) (XIII); (9) Expiry date of the class 3 medical certificate (IX); (10) Date of examination; (11) Date of last electrocardiogram; (12) Date of last audiogram; (13) Date of issue and signature of AME or medical assessor that issued the medical certificate (X); (14) Seal or stamp. (b) Material: The paper or other material used shall prevent or readily show any alterations or erasures. Any entries or deletions to the form shall be clearly authorised by the competent authority. (c) Language: Medical certificates shall be written in the national language(s) and in English and in such a language that the competent authority deems appropriate. (d) All dates on the medical certificate shall be written in a dd/mm/yyyy format. ATCO.AR.F.010 AME certificate After having verified that the AME is in compliance with the applicable requirements, the competent authority shall issue, revalidate, renew or change the AME certificate using the form established in Appendix 3 of Annex II. ATCO.AR.F.015 AeMC certificate After having verified that the AeMC is in compliance with the applicable requirements, the competent authority shall issue or change the AeMC certificate, using the form established in Appendix 4 of Annex II. ATCO.AR.F.020 Aero-medical forms The competent authority shall provide AMEs and AeMCs with the forms to be used for: (a) the application form for a medical certificate; and (b) the examination report form for class 3 applicants. (1) Regulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18 43). (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). Appendix 1 of Annex II Format for licence AIR TRAFFIC CONTROLLER LICENCE The air traffic controller licence issued in accordance with this Regulation shall conform to the following specifications: (a) Content. The item number shall always be printed in association with the item heading. Items I to XI are the permanent items, and items XII to XIV are the variable items which may appear on a separate or detachable part of the main form as prescribed below. Any separate or detachable part shall be clearly identifiable as part of the licence. 1. Permanent items: (I) State of licence issue; (II) title of licence; (III) serial number of the licence with the United Nations (UN) country code of the State of licence issue and followed by (Student) ATCO Licence and a code of numbers and/or letters in Arabic numerals and in Latin script; (IV) name of holder in full (in Latin script, even if the script of the national language(s) is other than Latin); (IVa) date of birth; (V) holder's address, if required by the competent authority; (VI) nationality of holder; (VII) signature of holder; (VIII) competent authority; (IX) certification of validity and authorisation for the privileges granted, including the dates when they were first issued; (X) signature of officer issuing the licence and the date of such issue; (XI) seal or stamp of the competent authority. 2. Variable items: (XII) ratings and endorsements with expiry dates; (XIII) remarks: language proficiency endorsements; and (XIV) any other details required by the competent authority. (b) The licence shall be accompanied by a valid medical certificate, except when only STDI privileges are exercised. (c) Material. First quality paper and/or other suitable material, including plastic cards, shall be used to prevent or readily show any alterations or erasures. Any entries or deletions in the form will be clearly authorised by the competent authority. (d) Language. Licences shall be written in English and, if required by Member States, in national language(s) and other languages as deemed appropriate. Abbreviations Air traffic controller ratings Requirements: N/A ADV Aerodrome Control Visual ADI Aerodrome Control Instrument APP Approach Control Procedural APS Approach Control Surveillance ACP Area Control Procedural ACS Area Control Surveillance Rating endorsements AIR Air Control GMC Ground Movement Control TWR Tower Control GMS Ground Movement Surveillance RAD Aerodrome Radar Control PAR Precision Approach Radar SRA Surveillance Radar Approach TCL Terminal Control OCN Oceanic Control Licence endorsements OJTI On-the-job training instructor STDI Synthetic training device instructor Assessor Assessor Appendix 2 of Annex II Appendix 3 of Annex II Appendix 4 of Annex II ANNEX III PART ATCO.OR REQUIREMENTS FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS AND AERO-MEDICAL CENTRES SUBPART A GENERAL REQUIREMENTS ATCO.OR.A.001 Scope This Part, set out in this Annex, establishes the requirements applicable to air traffic controller training organisations and aero-medical centres in order to obtain and maintain a certificate in accordance with Regulation (EC) No 216/2008 and this Regulation. SUBPART B REQUIREMENTS FOR AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS ATCO.OR.B.001 Application for a training organisation certificate (a) Applications for a training organisation certificate shall be submitted to the competent authority in due time to allow the competent authority to evaluate the application. The application shall be submitted in accordance with the procedure established by that authority. (b) Applicants for an initial certificate shall demonstrate to the competent authority how they will comply with the requirements established in Regulation (EC) No 216/2008 and in this Regulation. (c) An application for a training organisation certificate shall include the following information: (1) the applicant's name and address; (2) the address(es) of the place(s) of operation (including, where relevant, the list of ATC units) if different from the applicant's address in point (a); (3) the names and contact details of: (i) the accountable manager; (ii) the head of the training organisation, if different from point (i); (iii) the person(s) nominated by the training organisation as the focal point(s) for communication with the competent authority; (4) date of intended start of activity or change; (5) a list of types of training to be provided and at least one training course from each type of training that is intended to be provided; (6) the declaration of compliance with the applicable requirements shall be signed by the accountable manager, stating the training organisation's compliance with the requirements at all times; (7) the management system processes; and (8) the date of application. ATCO.OR.B.005 Means of compliance (a) Alternative means of compliance to the AMC adopted by the Agency may be used by an organisation to establish compliance with Regulation (EC) No 216/2008 and with this Regulation. (b) When an organisation wishes to use an alternative means of compliance, it shall, prior to implementing it, provide the competent authority with a full description of the alternative means of compliance. The description shall include any revisions to manuals or procedures that may be relevant, as well as an assessment demonstrating compliance with Regulation (EC) No 216/2008 and its implementing rules. (c) The organisation may implement these alternative means of compliance subject to prior approval by the competent authority and upon receipt of the notification as prescribed in ATCO.AR.A.015(d). ATCO.OR.B.010 Terms of approval and privileges of a training organisation certificate (a) Training organisations shall comply with the scope and privileges defined in the terms of approval attached to the organisation's certificate. (b) In order to ensure that the applicable requirements in Subpart D of Annex I (Part ATCO) are fulfilled, the privilege to provide unit and continuation training shall only be granted to training organisations which: (1) hold a certificate for the provision of the air traffic control service; or (2) have concluded a specific agreement with the ATC provider. ATCO.OR.B.015 Changes to the training organisation (a) Changes to the organisation that affect the certificate or the terms of approval of the training organisation or any relevant element of the training organisation's management systems shall require prior approval by the competent authority. (b) Training organisations shall agree with their competent authority on the changes that require prior approval in addition to those specified in point (a). (c) For any changes requiring prior approval in accordance with points (a) and (b), the training organisation shall apply for and obtain an approval issued by the competent authority. The application shall be submitted before any such change takes place in order to enable the competent authority to determine continued compliance with this Regulation and to amend, if necessary, the training organisation certificate and related terms of approval attached to it. Training organisations shall provide the competent authority with all relevant documentation. The change shall only be implemented upon receipt of formal approval by the competent authority in accordance with ATCO.AR.E.010. Training organisations shall operate under the conditions prescribed by the competent authority during such changes, as applicable. (d) Changes to the elements referred to in point (a) due to unforeseen circumstances shall be notified to the competent authority without delay in order to obtain approval as necessary. (e) All changes not requiring prior approval shall be managed and notified to the competent authority as defined in the procedure approved by the competent authority in accordance with ATCO.AR.E.010. (f) Training organisations shall notify the competent authority when they cease their activities. ATCO.OR.B.020 Continued validity (a) A training organisation's certification shall remain valid subject to the certificate not being surrendered or revoked and subject to the training organisation remaining in compliance with the requirements of Regulation (EC) 216/2008 and this Regulation, taking into account the provisions related to the handling of findings in accordance with ATCO.OR.B.030. (b) The certificate shall be returned to the competent authority without delay upon its revocation or the cease of all activities. ATCO.OR.B.025 Access to training organisations' facilities and data Training organisations and applicants for training organisation certificates shall grant access to any person authorised by or acting on behalf of the competent authority to the relevant premises in order to examine the required records, data, procedures and any other material pertinent to the execution of the tasks of the competent authority. ATCO.OR.B.030 Findings After receipt of notification of findings issued by the competent authority in accordance with ATCO.AR.E.015, the training organisation shall: (a) identify the root cause of the finding; (b) define a corrective action plan; and (c) demonstrate the corrective action implementation to the satisfaction of the competent authority within the period agreed with that authority as defined in ATCO.AR.E.015. ATCO.OR.B.035 Immediate reaction to a safety problem The training organisation shall implement any safety measures mandated by the competent authority in accordance with ATCO.AR.C.001(a)(3) for the training organisation activities. ATCO.OR.B.040 Occurrence reporting (a) Training organisations providing on-the-job training shall report to the competent authority, and to any other organisation required by the State of the operator to be informed, any accident, serious incident and occurrence as defined in Regulation (EU) No 996/2010 of the European Parliament and of the Council (1) and Regulation (EU) No 376/2014, resulting from their training activity. (b) Reports shall be made as soon as practicable, but in any case within 72 hours of the training organisation identifying the condition to which the report relates, unless exceptional circumstances prevent this. (c) Where relevant, training organisations shall produce a follow-up report to provide details of actions it intends to take to prevent similar occurrences in the future, as soon as these actions have been identified. (d) Without prejudice to Regulation (EU) No 996/2010 and Regulation (EU) No 376/2014, the reports referred to in points (a), (b) and (c) shall be made in a form and manner established by the competent authority and contain all pertinent information about the condition known to the training organisation. SUBPART C MANAGEMENT OF AIR TRAFFIC CONTROLLER TRAINING ORGANISATIONS ATCO.OR.C.001 Management system of training organisations Training organisations shall establish, implement and maintain a management system that includes: (a) clearly defined lines of responsibility and accountability throughout the organisation, including direct safety accountability of the accountable manager; (b) a description of the overall principles of the organisation with regard to safety, referred to as the safety policy; (c) the identification of aviation safety hazards entailed by the activities of the training organisation, their evaluation and the management of associated risks, including actions to mitigate the risk and verify their effectiveness; (d) maintaining personnel trained and competent to perform their tasks; (e) documentation of all management system key processes, including a process for making personnel aware of their responsibilities and the procedure for amending this documentation; (f) a function to monitor compliance of the organisation with the relevant requirements. Compliance monitoring shall include a feedback system of findings to the accountable manager to ensure effective implementation of corrective actions as necessary; (g) the management system shall be proportionate to the size of the organisation and its activities, taking into account the hazards and associated risks inherent in those activities. ATCO.OR.C.005 Contracted activities (a) Training organisations shall ensure that when contracting or purchasing any parts of their activities, the contracted or purchased activity or part of activity conform to the applicable requirements. (b) When a training organisation contracts any part of its activity to an organisation that is not itself certified in accordance with this Regulation to carry out such activity, the contracted organisation shall work under the terms of approval contained in the certificate issued to the contracting training organisation. The contracting training organisation shall ensure that the competent authority is given access to the contracted organisation to determine continued compliance with the applicable requirements. ATCO.OR.C.010 Personnel requirements (a) Training organisations shall appoint an accountable manager. (b) A person or persons shall be nominated by the training organisation with the responsibility for training. Such person or persons shall be ultimately responsible to the accountable manager. (c) Training organisations shall have sufficient qualified personnel for the planned tasks and activities to be performed in accordance with the applicable requirements. (d) Training organisations shall maintain a record of theoretical instructors with their relevant professional qualifications, adequate knowledge and experience and their demonstration, instructional techniques assessment and subjects they are entitled to teach. (e) Training organisations shall establish a procedure to maintain competence of the theoretical instructors. (f) Training organisations shall ensure that practical instructors and assessors successfully complete refresher training in order to revalidate the respective endorsement. (g) Training organisations shall maintain a record of persons qualified for assessing practical instructors' competence and assessors' competence, in accordance with ATCO.C.045, with their relevant endorsements. ATCO.OR.C.015 Facilities and equipment (a) Training organisations shall have facilities allowing the performance and management of all planned tasks and activities in accordance with this Regulation. (b) The training organisation shall ensure that the synthetic training devices comply with the applicable specifications and requirements appropriate to the task. (c) During on-the-job training instruction, the training organisation shall ensure that the instructor has exactly the same information as the person undertaking OJT and the means to intervene immediately. ATCO.OR.C.020 Record keeping (a) Training organisations shall retain detailed records of persons undertaking or having undertaken training to show that all requirements of the training courses have been met. (b) Training organisations shall establish and maintain a system for recording the professional qualifications and instructional techniques assessments of instructors and assessors, as well as the subjects they are entitled to teach, where appropriate. (c) The records required in points (a) and (b) shall be retained for a minimum period of five years subject to the applicable national data protection law: (1) after the person undertaking training has completed the course; and (2) after the instructor or assessor ceases to perform a function for the training organisation, as applicable. (d) The archiving process including the format of the records shall be specified in the training organisation's management system. (e) Records shall be stored in a secure manner. ATCO.OR.C.025 Funding and insurances Training organisations shall demonstrate that sufficient funding is available to conduct the training according to this Regulation and that the activities have sufficient insurance cover in accordance with the nature of the training provided and all activities can be carried out in accordance with this Regulation. SUBPART D REQUIREMENTS FOR TRAINING COURSES AND TRAINING PLANS ATCO.OR.D.001 Requirements for training courses and training plans Training organisations shall develop: (a) training plans and training courses associated to the type(s) of training provided in accordance with the requirements set out in Annex I (Part ATCO), Subpart D; (b) subjects, subject objectives, topics and subtopics for rating endorsements in accordance with the requirements laid down in Annex I (Part ATCO); (c) methods of assessments in accordance with ATCO.D.090(a)(3) and ATCO.D.095(a)(3). ATCO.OR.D.005 Examination and assessment results and certificates (a) The training organisation shall make available to the applicant his/her results of examinations and assessments and, upon applicant's request, issue a certificate with his/her result of examinations and assessments. (b) Upon successful completion of initial training, or of rating training for the issue of an additional rating, the training organisation shall issue a certificate. (c) A certificate of completion of the basic training shall only be issued upon request of the applicant if all subjects, topics and subtopics contained in Appendix 2 of Annex I have been completed and the applicant has successfully passed the associated examinations and assessments. SUBPART E REQUIREMENTS FOR AERO-MEDICAL CENTRES ATCO.OR.E.001 Aero-medical centres Aero-medical centres (AeMCs) shall apply the provisions of Subparts ORA.GEN and ORA.AeMC of Annex VII to Commission Regulation (EU) No 290/2012 (2), with: (a) all references to class 1 to be replaced with class 3; and (b) all references to Part MED to be replaced with Part ATCO.MED. (1) Regulation (EU) No 996/2010 of the European Parliament and of the Council of 20 October 2010 on the investigation and prevention of accidents and incidents in civil aviation and repealing Directive 94/56/EC (OJ L 295, 12.11.2010, p. 35). (2) Commission Regulation (EU) No 290/2012 of 30 March 2012 amending Regulation (EU) No 1178/2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 100, 5.4.2012, p. 1). ANNEX IV PART ATCO.MED MEDICAL REQUIREMENTS FOR AIR TRAFFIC CONTROLLERS SUBPART A GENERAL REQUIREMENTS SECTION 1 General ATCO.MED.A.001 Competent authority For the purpose of this Part, the competent authority shall be: (a) for aero-medical centres (AeMCs): (1) the authority designated by the Member State where the AeMC has its principal place of business; (2) the Agency, when the AeMC is located in a third country. (b) for aero-medical examiners (AMEs): (1) the authority designated by the Member State where the AMEs have their principal place of practice; (2) if the principal place of practice of an AME is located in a third country, the authority designated by the Member State to which the AME applies for the issue of the certificate. ATCO.MED.A.005 Scope This Part, set out in this Annex, establishes the requirements for: (a) the issue, validity, revalidation and renewal of the medical certificate required for exercising the privileges of an air traffic controller licence or of a student air traffic controller licence with the exception of synthetic training device instructor; and (b) the certification of AMEs to issue class 3 medical certificates. ATCO.MED.A.010 Definitions For the purpose of this Part, the following definitions apply: (a) Accredited medical conclusion means the conclusion reached by one or more medical experts acceptable to the licensing authority, on the basis of objective and non-discriminatory criteria, for the purposes of the case concerned, in consultation with operational experts or other experts as necessary and including an operational risk assessment; (b) Aero-medical assessment means the conclusion on the medical fitness of an applicant based on the evaluation of the applicant's medical history and aero-medical examinations as required in this Part and further examinations and medical tests as necessary; (c) Aero-medical examination means inspection, palpation, percussion, auscultation or any other means of investigation especially for determining the medical fitness to exercise the privileges of the licence; (d) Eye specialist means an ophthalmologist or a vision care specialist qualified in optometry and trained to recognise pathological conditions; (e) Investigation means the assessment of a suspected pathological condition of an applicant by means of examinations and tests to verify the presence or absence of a medical condition; (f) Licensing authority means the competent authority of the Member State that issued the licence, or to which a person applies for the issue of a licence, or, when a person has not yet applied for the issue of a licence, the competent authority in accordance with this Part; (g) Limitation means a condition placed on the medical certificate that shall be complied with whilst exercising the privileges of the licence; (h) Refractive error means the deviation from emmetropia measured in dioptres in the most ametropic meridian, measured by standard methods; (i) Significant means a degree of a medical condition, the effect of which would prevent the safe exercise of the privileges of the licence. ATCO.MED.A.015 Medical confidentiality All persons involved in aero-medical examination, aero-medical assessment and certification shall ensure that medical confidentiality is respected at all times. ATCO.MED.A.020 Decrease in medical fitness (a) Licence holders shall not exercise the privileges of their licence at any time when they: (1) are aware of any decrease in their medical fitness which might render them unable to safely exercise those privileges; (2) take or use any prescribed or non-prescribed medication which is likely to interfere with the safe exercise of the privileges of the licence; (3) receive any medical, surgical or other treatment that is likely to interfere with the safe exercise of the privileges of the licence. (b) In addition, holders of a class 3 medical certificate shall, without undue delay and before exercising the privileges of their licence, seek aero-medical advice when they: (1) have undergone a surgical operation or invasive procedure; (2) have commenced the regular use of any medication; (3) have suffered any significant personal injury involving any incapacity to exercise the privileges of the licence; (4) have been suffering from any significant illness involving any incapacity to exercise the privileges of the licence; (5) are pregnant; (6) have been admitted to hospital or medical clinic; (7) first require correcting lenses. In these cases the AeMC or AME shall assess the medical fitness of the licence holder or student air traffic controller and decide whether they are fit to resume the exercise of their privileges. ATCO.MED.A.025 Obligations of AeMC and AME (a) When conducting aero-medical examinations and assessments as required in this Part, the AeMC or AME shall: (1) ensure that communication with the applicant can be established without language barriers; (2) make the applicant aware of the consequences of providing incomplete, inaccurate or false statements on their medical history; (3) notify the licensing authority if the applicant provides incomplete, inaccurate or false statements on their medical history; (4) notify the licensing authority if the applicant withdraws the application for a medical certificate at any stage of the process. (b) After completion of the aero-medical examinations and assessments, the AeMC and AME shall: (1) advise the applicant whether fit, unfit or referred to the licensing authority; (2) inform the applicant of any limitation placed on the medical certificate; and (3) if the applicant has been assessed as unfit, inform him/her of his/her right of a review of the decision; and (4) submit without delay to the licensing authority a signed, or electronically authenticated, report containing the detailed results of the aero-medical examination and assessment for the medical certificate and a copy of the application form, the examination form and the medical certificate; and (5) inform the applicant of their responsibility in the case of decrease in medical fitness as specified in ATCO.MED.A.020. (c) AeMCs and AMEs shall maintain records with details of aero-medical examinations and assessments performed in accordance with this Part and their results for a minimum period of 10 years, or for a period as determined by national legislation if this is longer. (d) AeMCs and AMEs shall submit to the medical assessor of the competent authority, upon request, all aero-medical records and reports, and any other relevant information when required for: (1) medical certification; (2) oversight functions. SECTION 2 Requirements for medical certificates ATCO.MED.A.030 Medical certificates (a) Applicants for and holders of an air traffic controller licence, or student air traffic controller licence, shall hold a class 3 medical certificate. (b) A licence holder shall not at any time hold more than one medical certificate issued in accordance with this Part. ATCO.MED.A.035 Application for a medical certificate (a) Applications for a medical certificate shall be made in a format established by the competent authority. (b) Applicants for a medical certificate shall provide the AeMC or AME with: (1) proof of their identity; (2) a signed declaration: (i) of medical facts concerning their medical history; (ii) as to whether they have previously applied for a medical certificate or have undergone an aero-medical examination for a medical certificate and, if so, by whom and with what result; (iii) as to whether they have ever been assessed as unfit or had a medical certificate suspended or revoked. (c) When applying for a revalidation or renewal of the medical certificate, applicants shall present the most recent medical certificate to the AeMC or AME prior to the relevant aero-medical examinations. ATCO.MED.A.040 Issue, revalidation and renewal of medical certificates (a) A medical certificate shall only be issued, revalidated or renewed once the required aero-medical examinations and assessments have been completed and the applicant has been assessed as fit. (b) Initial issue: Initial class 3 medical certificates shall be issued by an AeMC. (c) Revalidation and renewal: Class 3 medical certificates shall be revalidated or renewed by an AeMC or an AME. (d) The AeMC or AME shall only issue, revalidate or renew a medical certificate if: (1) the applicant has provided them with a complete medical history and, if required by the AeMC or AME, results of aero-medical examinations and tests conducted by the applicant's physician or any medical specialists; and (2) the AeMC or AME has conducted the aero-medical assessment based on the aero-medical examinations and tests as required to verify that the applicant complies with all the relevant requirements of this Part. (e) The AME, AeMC or, in the case of referral, the licensing authority may require the applicant to undergo additional medical examinations and investigations when clinically indicated before the medical certificate is issued, revalidated or renewed. (f) The licensing authority may issue or reissue a medical certificate, as applicable, if: (1) a case is referred; (2) it has identified that corrections to the information on the certificate are necessary, in which case the incorrect medical certificate shall be revoked. ATCO.MED.A.045 Validity, revalidation and renewal of medical certificates (a) Validity: (1) Class 3 medical certificates shall be valid for a period of 24 months. (2) The period of validity of class 3 medical certificates shall be reduced to 12 months for licence holders who have reached the age of 40. A medical certificate issued prior to reaching the age of 40 shall cease to be valid when the licence holder reaches the age of 41. (3) The validity period of a medical certificate, including any associated examination or special investigation, shall be: (i) determined by the age of the applicant at the date when the aero-medical examination takes place; and (ii) calculated from the date of the aero-medical examination in the case of initial issue and renewal, and from the expiry date of the previous medical certificate in the case of revalidation. (b) Revalidation: Aero-medical examinations and assessments for the revalidation of a medical certificate may be undertaken up to 45 days prior to the expiry date of the medical certificate. (c) Renewal: (1) If the holder of a medical certificate does not comply with point (b), a renewal aero-medical examination and assessment shall be required. (2) If the medical certificate has expired for: (i) less than 2 years, a routine revalidation aero-medical examination shall be performed; (ii) more than 2 years, the AeMC or AME shall only conduct the renewal aero-medical examination after assessment of the aero-medical records of the applicant; (iii) more than 5 years, the aero-medical examination requirements for initial issue shall apply and the assessment shall be based on the revalidation requirements. ATCO.MED.A.046 Suspension or revocation of a medical certificate (a) Upon revocation of the medical certificate, the holder shall immediately return the medical certificate to the licensing authority. (b) Upon suspension of the medical certificate, the holder shall return the medical certificate to the licensing authority on request of the authority. ATCO.MED.A.050 Referral If an applicant for a class 3 medical certificate is referred to the licensing authority in accordance with ATCO MED.B.001, the AeMC or AME shall transfer the relevant medical documentation to the licensing authority. SUBPART B REQUIREMENTS FOR AIR TRAFFIC CONTROLLER MEDICAL CERTIFICATES SECTION 1 General ATCO.MED.B.001 Limitations to medical certificates (a) Limitations to class 3 medical certificates: (1) If the applicant does not fully comply with the requirements for a class 3 medical certificate but is considered to be not likely to jeopardise the safe exercise of the privileges of the licence, the AeMC or AME shall: (i) refer the decision on fitness of the applicant to the licensing authority as indicated in this Subpart; or (ii) in cases where a referral to the licensing authority is not indicated in this Subpart, evaluate whether the applicant is able to perform their duties safely when complying with one or more limitations endorsed on the medical certificate, and issue the medical certificate with limitation(s) as necessary. (2) The AeMC or AME may revalidate or renew a medical certificate with the same limitation without referring the applicant to the licensing authority. (b) When assessing whether a limitation is necessary, particular consideration shall be given to: (1) whether accredited medical conclusion indicates that in special circumstances the applicant's failure to meet any requirement, whether numerical or otherwise, is such that exercise of the privileges of the licence is not likely to jeopardise the safe exercise of the privileges of the licence; (2) the applicant's experience relevant to the operation to be performed. (c) Operational limitations (1) The competent authority, in conjunction with the air navigation service provider, shall determine the operational limitations applicable in the specific operational environment concerned. (2) Appropriate operational limitations shall only be placed on the medical certificate by the licensing authority. (d) Any other limitation may be imposed on the holder of a medical certificate if required to ensure the safe exercise of the privileges of the licence. (e) Any limitation imposed on the holder of a medical certificate shall be specified therein. SECTION 2 Medical requirements for class 3 medical certificates ATCO.MED.B.005 General Applicants shall be free from any of the following that would entail a degree of functional incapacity which is likely to interfere with the safe performance of duties or could render the applicant likely to become suddenly unable to exercise the privileges of the licence safely: (1) abnormality, congenital or acquired; (2) active, latent, acute or chronic disease or disability; (3) wound, injury or sequelae from operation; (4) effect or side effect of any prescribed or non-prescribed therapeutic, diagnostic or preventive medication taken. ATCO.MED.B.010 Cardiovascular system (a) Examination: (1) A standard 12-lead resting electrocardiogram (ECG) and report shall be completed at the examination for the initial issue of a medical certificate and then: (i) every 4 years until the age of 30; (ii) at all revalidation or renewal examinations thereafter; and (iii) when clinically indicated. (2) An extended cardiovascular assessment shall be completed: (i) at the first revalidation or renewal examination after the age of 65; (ii) every 4 years thereafter; and (iii) when clinically indicated. (3) Estimation of serum lipids, including cholesterol, shall be required at the examination for the initial issue of a medical certificate, at the first examination after having reached the age of 40, and when clinically indicated. (b) Cardiovascular system  General: (1) Applicants with any of the following conditions shall be assessed as unfit: (i) aneurysm of the thoracic or supra-renal abdominal aorta before surgery; (ii) significant functional or symptomatic abnormality of any of the heart valves; (iii) heart or heart/lung transplantation. (2) Applicants with an established history or diagnosis of any of the following conditions shall be referred to the licensing authority before a fit assessment may be considered: (i) peripheral arterial disease before or after surgery; (ii) aneurysm of the thoracic or supra-renal abdominal aorta after surgery; (iii) aneurysm of the infra-renal abdominal aorta before or after surgery; (iv) functionally insignificant cardiac valvular abnormalities; (v) after cardiac valve surgery; (vi) abnormality of the pericardium, myocardium or endocardium; (vii) congenital abnormality of the heart, before or after corrective surgery; (viii) recurrent vasovagal syncope; (ix) arterial or venous thrombosis; (x) pulmonary embolism; (xi) cardiovascular condition requiring systemic anticoagulant therapy. (c) Blood pressure: (1) Blood pressure shall be recorded at each examination. (2) The applicant's blood pressure shall be within normal limits. (3) Applicants shall be assessed as unfit when: (i) they have symptomatic hypotension; or (ii) when their blood pressure at examination consistently exceeds 160 mmHg systolic and/or 95 mmHg diastolic, with or without treatment. (4) The initiation of medication for the control of blood pressure shall require a period of temporary unfit assessment to establish the absence of significant side effects. (d) Coronary artery disease: (1) Applicants with any of the following conditions shall be assessed as unfit: (i) symptomatic coronary artery disease; (ii) symptoms of coronary artery disease controlled by medication. (2) Applicants with any of the following conditions shall be referred to the licensing authority and undergo cardiological evaluation to exclude myocardial ischaemia before a fit assessment may be considered: (i) suspected myocardial ischaemia; (ii) asymptomatic minor coronary artery disease requiring no anti-anginal treatment. (3) Applicants with a history or diagnosis of any of the following conditions shall be referred to the licensing authority and undergo a cardiological evaluation before a fit assessment may be considered: (i) myocardial ischaemia; (ii) myocardial infarction; (iii) revascularisation and stenting for coronary artery disease. (e) Rhythm/Conduction disturbances: (1) Applicants for a class 3 medical certificate with any significant disturbance of cardiac conduction or rhythm, intermittent or established shall be referred to the licensing authority and undergo cardiological evaluation with satisfactory results before a fit assessment may be considered. These disturbances shall include any of the following: (i) disturbance of supraventricular rhythm, including intermittent or established sinoatrial dysfunction, atrial fibrillation and/or flutter and asymptomatic sinus pauses; (ii) complete left bundle branch block; (iii) Mobitz type 2 atrioventricular block; (iv) broad and/or narrow complex tachycardia; (v) ventricular pre-excitation; (vi) asymptomatic QT prolongation; (vii) Brugada pattern on electrocardiography. (2) Applicants with any of the conditions listed in points (i) to (viii) may be assessed as fit in the absence of any other abnormality and subject to satisfactory cardiological evaluation: (i) incomplete bundle branch block; (ii) complete right bundle branch block; (iii) stable left axis deviation; (iv) asymptomatic sinus bradycardia; (v) asymptomatic sinus tachycardia; (vi) asymptomatic isolated uniform supra-ventricular or ventricular ectopic complexes; (vii) first degree atrioventricular block; (viii) Mobitz type 1 atrioventricular block. (3) Applicants with a history of any of the following conditions shall be referred to the licensing authority and undergo cardiological evaluation with satisfactory results before a fit assessment may be considered: (i) ablation therapy; (ii) pacemaker implantation. (4) Applicants with any of the following conditions shall be assessed as unfit: (i) symptomatic sinoatrial disease; (ii) complete atrioventricular block; (iii) symptomatic QT prolongation; (iv) an automatic implantable defibrillating system; (v) a ventricular anti-tachycardia pacemaker. ATCO.MED.B.015 Respiratory system (a) Applicants with significant impairment of pulmonary function shall be referred to the licensing authority for the aero-medical assessment. A fit assessment may be considered once pulmonary function has recovered and is satisfactory. (b) Examination: Pulmonary function tests are required at the initial examination and on clinical indication. (c) Applicants with a history or established diagnosis of asthma requiring medication shall undergo a satisfactory respiratory evaluation. A fit assessment may be considered if the applicant is asymptomatic and treatment does not affect safety. (d) Applicants with a history or established diagnosis in any of the following shall be referred to the licensing authority and undergo respiratory evaluation with a satisfactory result before a fit assessment may be considered: (1) active inflammatory disease of the respiratory system; (2) active sarcoidosis; (3) pneumothorax; (4) sleep apnoea syndrome; (5) major thoracic surgery; (6) chronic obstructive pulmonary disease; (7) lung transplantation. ATCO.MED.B.020 Digestive system (a) Applicants with any sequelae of disease or surgical intervention in any part of the digestive tract or its adnexa likely to cause incapacitation, in particular any obstruction due to stricture or compression, shall be assessed as unfit. (b) Applicants shall be free from herniae that might give rise to incapacitating symptoms. (c) Applicants with disorders of the gastrointestinal system, including those in points (1) to (5) may be assessed as fit subject to a satisfactory gastroenterological evaluation after successful treatment or full recovery after surgery: (1) recurrent dyspeptic disorder requiring medication; (2) pancreatitis; (3) symptomatic gallstones; (4) an established diagnosis or history of chronic inflammatory bowel disease; (5) after surgical operation on the digestive tract or its adnexa, including surgery involving total or partial excision or a diversion of any of these organs. ATCO.MED.B.025 Metabolic and endocrine systems (a) Applicants with metabolic, nutritional or endocrine dysfunction may be assessed as fit subject to demonstrated stability of the condition and satisfactory aero-medical evaluation. (b) Diabetes mellitus: (1) Applicants with diabetes mellitus requiring insulin shall be assessed as unfit. (2) Applicants with diabetes mellitus requiring medication other than insulin for blood sugar control shall be referred to the licensing authority. A fit assessment may be considered if it can be demonstrated that blood sugar control has been achieved and is stable. ATCO.MED.B.030 Haematology (a) Blood testing, if any, shall be determined by the AME or AeMC taking into account the medical history and following the physical examination. (b) Applicants with a haematological condition, such as: (1) coagulation, haemorrhagic or thrombotic disorder; (2) chronic leukaemia; (3) abnormal haemoglobin, including, but not limited to, anaemia, erythrocytosis or haemoglobinopathy; (4) significant lymphatic enlargement; (5) enlargement of the spleen; shall be referred to the licensing authority. A fit assessment may be considered subject to satisfactory aero-medical evaluation. (c) Applicants suffering from acute leukaemia shall be assessed as unfit. ATCO.MED.B.035 Genitourinary system (a) Urinalysis shall form part of every aero-medical examination. The urine shall contain no abnormal element considered to be of pathological significance. (b) Applicants with any sequelae of disease or surgical procedures on the genitourinary system or its adnexa likely to cause incapacitation, in particular any obstruction due to stricture or compression, shall be assessed as unfit. (c) Applicants with a genitourinary disorder, such as: (1) renal disease; (2) one or more urinary calculi; may be assessed as fit subject to satisfactory renal/urological evaluation. (d) Applicants who have undergone: (1) a major surgical operation in the genitourinary system or its adnexa involving a total or partial excision or a diversion of its organs; or (2) major urological surgery; shall be referred to the licensing authority for an aero-medical assessment after full recovery before a fit assessment may be considered. ATCO.MED.B.040 Infectious disease (a) Applicants who are HIV positive shall be referred to the licensing authority and may be assessed as fit subject to satisfactory specialist evaluation and provided the licensing authority has sufficient evidence that the therapy does not compromise the safe exercise of the privileges of the licence. (b) Applicants diagnosed with or presenting symptoms of infectious disease such as: (1) acute syphilis; (2) active tuberculosis; (3) infectious hepatitis; (4) tropical diseases; shall be referred to the licensing authority for an aero-medical assessment. A fit assessment may be considered after full recovery and specialist evaluation provided the licensing authority has sufficient evidence that the therapy does not compromise the safe exercise of the privileges of the licence. ATCO.MED.B.045 Obstetrics and gynaecology (a) Applicants who have undergone a major gynaecological operation shall be assessed as unfit until full recovery. (b) Pregnancy: In the case of pregnancy, if the AeMC or AME considers that the licence holder is fit to exercise her privileges, he/she shall limit the validity period of the medical certificate to the end of the 34th week of gestation. The licence holder shall undergo a revalidation aero-medical examination and assessment after full recovery following the end of the pregnancy. ATCO.MED.B.050 Musculoskeletal system (a) Applicants shall have satisfactory functional use of the musculoskeletal system to enable them to safely exercise the privileges of the licence. (b) Applicants with static or progressive musculoskeletal or rheumatologic conditions likely to interfere with the safe exercise of the licence privileges shall be referred to the licensing authority. A fit assessment may be considered after satisfactory specialist evaluation. ATCO.MED.B.055 Psychiatry (a) Applicants with a mental or behavioural disorder due to alcohol or other use or misuse of psychoactive substances, including recreational substances with or without dependency, shall be assessed as unfit until after a period of documented sobriety or freedom from psychoactive substance use or misuse and subject to satisfactory psychiatric evaluation after successful treatment. Applicants shall be referred to the licensing authority. (b) Applicants with a psychiatric condition such as: (1) mood disorder; (2) neurotic disorder; (3) personality disorder; (4) mental or behavioural disorder; shall undergo satisfactory psychiatric evaluation before a fit assessment may be considered. Applicants shall be referred to the licensing authority for the assessment of their medical fitness. (c) Applicants with a history of a single or repeated acts of deliberate self-harm shall be assessed as unfit. Applicants shall be referred to the licensing authority and shall undergo satisfactory psychiatric evaluation before a fit assessment may be considered. (d) Applicants with an established history or clinical diagnosis of schizophrenia, schizotypal, delusional disorder or mania shall be assessed as unfit. ATCO.MED.B.060 Psychology (a) Applicants who present with stress-related symptoms that are likely to interfere with their ability to exercise the privileges of the licence safely shall be referred to the licensing authority. A fit assessment may only be considered after a psychological and/or psychiatric evaluation has demonstrated that the applicant has recovered from stress-related symptoms. (b) A psychological evaluation may be required as part of, or complementary to, a specialist psychiatric or neurological examination. ATCO.MED.B.065 Neurology (a) Applicants with an established history or clinical diagnosis of the following shall be assessed as unfit: (1) epilepsy except in cases in point (b)(1) and (2); (2) recurring episodes of disturbance of consciousness of uncertain cause; (3) conditions with a high propensity for cerebral dysfunction. (b) Applicants with an established history or clinical diagnosis of the following conditions shall be referred to the licensing authority and undergo further evaluation before a fit assessment may be considered: (1) epilepsy without recurrence after the age of 5; (2) epilepsy without recurrence and off all treatment for more than 10 years; (3) epileptiform EEG abnormalities and focal slow waves; (4) progressive or non-progressive disease of the nervous system; (5) a single episode of disturbances or loss of consciousness; (6) brain injury; (7) spinal or peripheral nerve injury; (8) disorders of the nervous system due to vascular deficiencies including haemorrhagic and ischaemic events. ATCO.MED.B.070 Visual system (a) Examination: (1) A comprehensive eye examination shall form part of the initial examination and be undertaken periodically depending on the refraction and the functional performance of the eye. (2) A routine eye examination shall form part of all revalidation and renewal examinations. (3) Applicants shall undergo tonometry at the first revalidation examination after the age of 40, on clinical indication and if indicated considering the family history. (4) Applicants shall supply the AeMC or AME with an ophthalmic examination report in cases where: (i) the functional performance shows significant changes; (ii) the distant visual standards can only be reached with corrective lenses. (5) Applicants with a high refractive error shall be referred to the licensing authority. (b) Distant visual acuity, with or without optimal correction, shall be 6/9 (0,7) or better in each eye separately, and visual acuity with both eyes shall be 6/6 (1,0) or better. (c) Initial applicants having monocular or functional monocular vision, including eye muscle balance problems, shall be assessed as unfit. At revalidation or renewal examinations the applicant may be assessed as fit provided that an ophthalmological examination is satisfactory. The applicant shall be referred to the licensing authority. (d) Initial applicants with acquired substandard vision in one eye shall be assessed as unfit. At revalidation or renewal examinations the applicant shall be referred to the licensing authority and may be assessed as fit provided that an ophthalmological examination is satisfactory. (e) Applicants shall be able to read an N5 chart or equivalent at 30  50 cm and an N14 chart or equivalent at 60  100 cm distance, if necessary with the aid of correction. (f) Applicants shall have normal fields of vision and normal binocular function. (g) Applicants who have undergone eye surgery shall be assessed as unfit until full recovery of the visual function. A fit assessment may be considered by the licensing authority subject to satisfactory ophthalmic evaluation. (h) Applicants with a clinical diagnosis of keratoconus shall be referred to the licensing authority and may be assessed as fit subject to a satisfactory examination by an ophthalmologist. (i) Applicants with diplopia shall be assessed as unfit. (j) Spectacles and contact lenses (1) If satisfactory visual function for the rated duties is achieved only with the use of correction, the spectacles or contact lenses must provide optimal visual function, be well tolerated, and suitable for air traffic control purposes. (2) No more than one pair of spectacles, when worn during the exercise of licensed privileges, shall be used to meet the visual requirements at all distances. (3) A spare set of similarly correcting spectacles shall be readily available when exercising the privileges of the licence(s). (4) Contact lenses, when are worn during the exercise of licensed privileges, shall be mono-focal, non-tinted and not orthokeratological. Monovision contact lenses shall not be used. (5) Applicants with a large refractive error shall use contact lenses or high index spectacle lenses. ATCO.MED.B.075 Colour vision Applicants shall be normal trichromates. ATCO.MED.B.080 Otorhinolaryngology (a) Examination: (1) A routine otorhinolaryngological examination shall form part of all initial, revalidation and renewal examinations. (2) Hearing shall be tested at all examinations. The applicant shall understand correctly conversational speech when tested with each ear at a distance of 2 metres from and with his/her back turned towards the AME. (3) Hearing shall be tested with pure tone audiometry at the initial examination and at subsequent revalidation or renewal examinations every 4 years until the age of 40 and every 2 years thereafter. (4) Pure-tone audiometry: (i) Applicants for a class 3 medical certificate shall not have a hearing loss of more than 35 dB at any of the frequencies 500, 1 000 or 2 000 Hz, or more than 50 dB at 3 000 Hz, in either ear separately. (ii) Applicants who do not meet the hearing criteria above shall be referred to the licensing authority and undergo a specialist assessment before a fit assessment may be considered. Initial applicants shall undergo a speech discrimination test. Applicants for a revalidation or renewal of a class 3 medical certificate shall undergo a functional hearing test in the operational environment. (5) Hearing aids: (i) Initial examination: the need of hearing aids to comply with the hearing requirements entails unfitness. (ii) Revalidation and renewal examinations: a fit assessment may be considered if the use of hearing aid(s) or of an appropriate prosthetic aid improves the hearing to achieve a normal standard as assessed by fully functional testing in the operational environment. (iii) If a prosthetic aid is needed to achieve the normal hearing standard, a spare set of the equipment and accessories, such as batteries, shall be available when exercising the privileges of the licence. (b) Applicants with: (1) an active chronic pathological process of the internal or middle ear; (2) unhealed perforation or dysfunction of the tympanic membrane(s); (3) disturbance of vestibular function; (4) significant malformation or significant chronic infection of the oral cavity or upper respiratory tract; (5) significant disorder of speech or voice reducing intelligibility; shall be referred to the licensing authority and undergo further ORL examination and assessment to establish that the condition does not interfere with the safe exercise of the privileges of the licence. ATCO.MED.B.085 Dermatology Applicants shall have no established dermatological condition likely to interfere with the safe exercise of the privileges of the licence held. ATCO.MED.B.090 Oncology (a) After diagnosis of primary or secondary malignant disease, applicants shall be referred to the licensing authority and shall undergo satisfactory oncological evaluation before a fit assessment may be considered. (b) Applicants with an established history or clinical diagnosis of an intracerebral malignant tumour shall be assessed as unfit. SUBPART C AERO-MEDICAL EXAMINERS (AMEs) ATCO.MED.C.001 Privileges (a) In accordance with this Part, the privileges of an AME are to revalidate and renew class 3 medical certificates, and to conduct the relevant aero-medical examinations and assessments. (b) The scope of the privileges of the AME, and any condition thereof, shall be specified in the certificate. (c) Holders of an AME certificate shall not undertake aero-medical examinations and assessments in a Member State other than the Member State that issued their AME certificate, unless they have: (1) been granted access by the host Member State to exercise their professional activities as a specialised doctor; (2) informed the competent authority of the host Member State of their intention to conduct aero-medical examinations and assessments and to issue medical certificates within the scope of their privileges as AME; and (3) received a briefing from the competent authority of the host Member State. ATCO.MED.C.005 Application (a) The application for an AME certificate shall be submitted in accordance with the procedure established by the competent authority. (b) Applicants for an AME certificate shall provide the competent authority with: (1) personal details and professional address; (2) documentation demonstrating that they comply with the requirements established in ATCO.MED.C.010, including the certificate of completion of the training courses in aviation medicine appropriate to the privileges they apply for; (3) a written declaration that the AME will issue medical certificates on the basis of the requirements of this Part. (c) When the AME undertakes aero-medical examinations in more than one location, they shall provide the competent authority with relevant information regarding all practice locations and practice facilities. ATCO.MED.C.010 Requirements for the issue of an AME certificate Applicants for an AME certificate with the privileges for the revalidation and renewal of class 3 medical certificates shall: (a) be fully qualified and licensed for the practice of medicine and hold a Certificate of Completion, or have evidence of, specialist medical training; (b) have successfully completed basic and advanced training courses in aviation medicine, including specific modules for the aero-medical assessment of air traffic controllers and the specific environment in air traffic control; (c) demonstrate to the competent authority that they: (1) have adequate facilities, procedures, documentation and functioning equipment suitable for aero-medical examinations; and (2) have in place the necessary procedures and conditions to ensure medical confidentiality. ATCO.MED.C.015 Training courses in aviation medicine (a) Training courses in aviation medicine shall be approved by the competent authority of the Member State where the training provider has its principal place of business. The training provider shall demonstrate that the course syllabus contains the learning objectives to acquire the necessary competencies and that the persons in charge of providing the training have adequate knowledge and experience. (b) Except in the case of refresher training, the courses shall be concluded by a written examination on the subjects included in the course content. (c) The training provider shall issue a certificate of completion to the applicants when they have obtained a pass in the examination. ATCO.MED.C.020 Changes to the AME certificate (a) AMEs shall notify the competent authority of the following circumstances which could affect their certificate: (1) the AME is subject to disciplinary proceedings or investigation by a medical regulatory body; (2) there are any changes to the conditions on which the certificate was granted, including the content of the statements provided with the application; (3) the requirements for the issue of an AME certificate are no longer met; (4) there is a change to the aero-medical examiner's practice location(s) or correspondence address. (b) Failure to inform the competent authority shall result in the suspension or revocation of the privileges of the AME certificate, on the basis of the decision of the competent authority that suspends or revokes the certificate. ATCO.MED.C.025 Validity of AME certificates An AME certificate shall be issued for a period not exceeding 3 years. It shall be revalidated provided the holder: (a) continues to fulfil the general conditions required for medical practice and maintains registration as a medical practitioner; (b) has undertaken refresher training in aviation medicine and in the working environments of air traffic controllers within the last 3 years; (c) has performed at least 10 aero-medical examinations every year. This number of examinations may only be reduced by the competent authority in duly justified circumstances; (d) remains in compliance with the terms of their AME certificate; and (e) exercises the AME privileges in accordance with this Part.